 



Exhibit 10.2
 
AGREEMENT AND PLAN OF MERGER
AMONG
LAYNE CHRISTENSEN COMPANY,
LAYNE MERGER SUB 1, INC.,
REYNOLDS, INC.
AND
THE STOCKHOLDERS OF
REYNOLDS, INC. LISTED ON
THE SIGNATURE PAGES HERETO
AUGUST 30, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1
       
THE MERGER
       
 
       
Section 1.1. The Merger
    1  
Section 1.2. Effective Time
    1  
Section 1.3. Closing of the Merger
    2  
Section 1.4. Effects of the Merger
    2  
Section 1.5. Articles of Incorporation and Bylaws
    2  
Section 1.6. Directors
    2  
Section 1.7. Officers
    2  
Section 1.8. Intentionally Deleted
    2  
Section 1.9. Conversion of Shares
    2  
Section 1.10. Exchange of Certificates
    3  
Section 1.11. Escrow Amount
    4  
Section 1.12. Earn-Out Payment
    4  
Section 1.13. Working Capital Adjustment
    7  
Section 1.14. Bonus Plan Adjustment
    9  
Section 1.15. Payment of Outstanding Debt
    9  
Section 1.16. Limitation on Layne Common Stock
    9  
 
       
ARTICLE 2
       
REPRESENTATIONS AND WARRANTIES OF REYNOLDS AND THE STOCKHOLDERS
       
 
       
Section 2.1. Organization and Qualification; Subsidiaries; Investments
    10  
Section 2.2. Capitalization of Reynolds and Subsidiaries
    11  
Section 2.3. Authority Relative to this Agreement
    11  
Section 2.4. Financial Statements
    12  
Section 2.5. Consents and Approvals; No Violations
    12  
Section 2.6. No Default
    13  
Section 2.7. No Undisclosed Liabilities; Absence of Changes
    13  
Section 2.8. Litigation
    13  
Section 2.9. Compliance with Applicable Law
    13  
Section 2.10. Employee Benefit Plans; Labor Matters
    14  
Section 2.11. Environmental Laws and Regulations
    14  
Section 2.12. Taxes
    21  
Section 2.13. Intellectual Property
    24  
Section 2.14. Material Contracts
    27  
Section 2.15. Title to Properties; Absence of Liens and Encumbrances
    28  
Section 2.16. Off Balance Sheet Liabilities
    29  
Section 2.17. Promotions and Selling Arrangements
    29  
Section 2.18. Insurance
    30  
Section 2.19. Suppliers and Customers
    30  
Section 2.20. Brokers
    30  
Section 2.21. Product Warranties
    30  
Section 2.22. Interested Party Transactions
    30  

 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
Section 2.23. Takeover Statutes
    31  
Section 2.24. Accredited Seller Status
    31  
Section 2.25. Dissenters’ Rights
    31  
 
       
ARTICLE 3
       
REPRESENTATIONS AND WARRANTIES OF LAYNE AND MERGER SUB
       
 
       
Section 3.1. Organization and Qualification; Subsidiaries; Investments
    31  
Section 3.2. Authority Relative to this Agreement
    32  
Section 3.3. Consents and Approvals; No Violations
    32  
Section 3.4. No Default
    33  
Section 3.5. Brokers
    33  
Section 3.6. Authorization of Issuance of Layne Common Stock
    33  
Section 3.7. SEC Filings; Financial Statements
    33  
Section 3.8. Material Adverse Effect
    34  
Section 3.9. Litigation
    34  
Section 3.10. Customers
    34  
 
       
ARTICLE 4
       
COVENANTS
       
 
       
Section 4.1. Conduct of Business of Reynolds
    34  
Section 4.2. Conduct of Business of Layne
    37  
Section 4.3. Access to Information; Cooperation
    37  
Section 4.4. Financial Information
    38  
Section 4.5. Certain Filings; Reasonable Efforts
    38  
Section 4.6. Public Announcements
    38  
Section 4.7. Notification of Certain Matters
    39  
Section 4.8. Employee Matters
    39  
Section 4.9. Takeover Statutes
    41  
Section 4.10. Repurchase of Stock of Reynolds; Cancellation of Stock Options
    41  
Section 4.11. Board Representation
    41  
Section 4.12. Confidentiality
    41  
Section 4.13. Releases and Termination
    42  
Section 4.14. Tax Returns; Indemnification; Liability for Taxes
    43  
Section 4.15. Cooperation
    44  
Section 4.16. Conduct of Audits and Other Procedural Matters
    44  
Section 4.17. Stockholder Receivables
    45  
Section 4.18. Environmental Cleanup
    45  
Section 4.19. Assignment of Airport Hanger Space
    46  
 
       
ARTICLE 5
       
CONDITIONS TO CONSUMMATION OF THE MERGER
       
 
       
Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger
    46  
Section 5.2. Conditions to the Obligations of Reynolds and the Stockholders
    47  

ii

 



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

              Page  
Section 5.3. Conditions to the Obligations of Layne and Merger Sub
    48  
 
       
ARTICLE 6
       
INDEMNIFICATION
       
 
       
Section 6.1. Indemnities of the Stockholders
    49  
Section 6.2. Indemnities of Layne
    51  
Section 6.3. Claim Procedures
    52  
Section 6.4. Calculation, Timing, Manner and Characterization of Indemnification
Payments
    52  
Section 6.5. Recovery
    53  
Section 6.6. Survival
    53  
Section 6.7. Reliance
    53  
Section 6.8. Control of Third-Party Claims
    54  
Section 6.9. Offset Rights and Limitations
    54  
Section 6.10. Express Negligenc e
    55  
Section 6.11. Agent
    55  
Section 6.12. No Liability of Officers and Directors
    55  
 
       
ARTICLE 7
       
TERMINATION; AMENDMENT; WAIVER
       
 
       
Section 7.1. Termination
    56  
Section 7.2. Effect of Termination
    56  
Section 7.3. Amendment
    57  
Section 7.4. Extension; Waiver
    57  
 
       
ARTICLE 8
       
MISCELLANEOUS
       
 
       
Section 8.1. Fees and Expenses
    57  
Section 8.2. Entire Agreement; Assignment
    57  
Section 8.3. Validity
    57  
Section 8.4. Appointment of Agent
    58  
Section 8.5. Notices
    58  
Section 8.6. Governing Law
    59  
Section 8.7. Parties in Interest
    59  
Section 8.8. Certain Definitions
    59  
Section 8.9. Specific Performance
    60  
Section 8.10. Certain Interpretive Matters
    60  
Section 8.11. Counterparts
    61  
Section 8.12. Rules of Construction
    61  
Section 8.13. Waiver of Jury Trial
    61  

iii

 



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS AND SCHEDULES
Exhibits

     
Exhibit A
  Form of Articles of Merger
Exhibit B
  Form of Escrow Agreement
Exhibit C
  Form of Reynolds Division Cash Bonus Plan
Exhibit D
  Form of Registration Rights Agreement

Schedules

     
Schedule 1.6
  Initial Directors of Surviving Company
Schedule 1.7
  Initial Officers of Surviving Company
Schedule 4.8(c)
  Reynolds Key Employees
Schedule 4.18(c)
  Environmental Cleanup
Schedule 5.2(i)
  Remaining Reynolds Due Diligence Items
Schedule 5.3(d)
  Remaining Layne Due Diligence Items

TABLE OF DEFINED TERMS

              Term in Agreement   Cross-Reference   Page
Additional Investigation
  Section 4.18(a)     45  
Affiliate
  Section 8.8(a)     59  
Agent
  Section 8.4     58  
Agreement
  Preamble     1  
Annual Financial Statements
  Section 2.4     12  
Articles of Merger
  Section 1.2     1  
Auditor
  Section 1.12(c)     6  
Benefit Plan
  Section 2.10(a)     14  
Business Day
  Section 8.8(b)     59  
Capital Stock
  Section 8.8(c)     59  
Cash Bonus Plan
  Section 4.8(b)     39  
Cash Consideration
  Section 1.9(a)     2  
Certificates
  Section 1.10(b)     3  
Claim Notice
  Section 6.3     52  
Closing Date Balance Sheet
  Section 1.13(b)     8  
Closing Date Net Working Capital
  Section 1.13(b)     8  
Closing Date
  Section 1.3     2  
Closing
  Section 1.3     2  
COBRA
  Section 2.10(a)     14  
Code
  Preamble     1  
Commonly Controlled Entity
  Section 2.10(a)     14  

 



--------------------------------------------------------------------------------



 



Table of Defined Terms
(Continued)

              Term in Agreement   Cross-Reference   Page
Company Benefit Plan
  Section 2.10(a)     14  
Confidentiality Agreements
  Section 4.12(a)     41  
Contract
  Section 2.14(a)     27  
Copyrights
  Section 2.13(a)(iii)     24  
Debt
  Section 1.15     9  
Determined Final Environmental Remediation
  Section 4.18(b)     46  
DOL
  Section 2.10(a)     14  
Earn-Out Calculation
  Section 1.12(b)     5  
Earn-Out Financial Statements
  Section 1.12(b)     5  
Earn-Out Payment
  Section 1.12(a)     4  
Earn-Out Payment Objection Notice
  Section 1.12(b)     5  
Earn-Out Shares
  Section 1.12(d)     6  
Effective Time
  Section 1.2     2  
Employee
  Section 2.10(a)     14  
Environmental Claim
  Section 2.11(b)     20  
Environmental Laws
  Section 2.11(b)     20  
ERISA
  Section 2.10(a)     14  
Escrow Account
  Section 1.11     4  
Escrow Agent
  Section 1.11     4  
Escrowed Amount
  Section 1.11     4  
Final Date
  Section 7.1(b)     56  
Final Environmental Remediation
  Section 4.18(b)     45  
Financial Statements
  Section 2.4     12  
First Step Merger
  Recitals     1  
GAAP
  Section 8.8(d)     59  
Governmental Entity
  Section 2.5     12  
Hazardous Substance
  Section 2.11(b)     20  
HIPAA
  Section 2.10(a)     14  
HSR Act
  Section 2.5     12  
IBCL
  Section 1.1     1  
Includable Employee
  Section 4.8(f)     40  
Indemnified Party
  Section 6.3     52  
Indemnifying Party
  Section 6.3     52  
Intellectual Property Assets
  Section 2.13(a)     24  
Interim Balance Sheet
  Section 2.4     12  
Interim Financial Statements
  Section 2.4     12  
Knowledge
  Section 8.8(e)     59  
Law
  Section 8.8(f)     60  
Layne Common Stock
  Section 1.9(a)     2  
Layne Confidentiality Agreement
  Section 4.12(a)     41  
Layne Indemnified Liabilities
  Section 6.2(a)     51  
Layne Indemnified Parties
  Section 6.1(a)     50  
Layne Pension Plan
  Section 4.8(f)     40  

v



--------------------------------------------------------------------------------



 



Table of Defined Terms
(Continued)

              Term in Agreement   Cross-Reference   Page
Layne
  Preamble     1  
Layne Right
  Section 1.9(a)     3  
Layne SEC Reports
  Section 3.7     33  
Layne Welfare Plan
  Section 4.8(f)     40  
Layne Working Capital Payment
  Section 1.13(c)     8  
Lien
  Section 8.8(g)     60  
Loss
  Section 6.1(a)     50  
Marks
  Section 2.13(a)(i)     24  
Material Adverse Effect on Layne
  Section 3.1(b)     32  
Material Adverse Effect on Reynolds
  Section 2.1(a)     10  
Material Contract(s)
  Section 2.14(a)     27  
Merger Consideration
  Section 1.9(a)     2  
Merger
  Recitals     1  
Merger Sub
  Preamble     1  
Multiemployer Plan
  Section 2.10(a)     14  
Nasdaq
  Section 1.10(f)     3  
Net Working Capital Objection Notice
  Section 1.13(b)     8  
Net Working Capital
  Section 1.13(a)     7  
Ownership Percentage
  Section 1.12(d)     6  
Patents
  Section 2.13(a)(ii)     24  
PBGC
  Section 2.10(a)     14  
Pension Plan
  Section 2.10(a)     14  
Permitted Liens
  Section 2.15(a)     29  
Person
  Section 8.8(h)     60  
Pre-Closing Tax Periods
  Section 4.14(a)     43  
Proceedings
  Section 4.16     44  
Proprietary Rights Agreement
  Section 2.10(v)     18  
Pro-Rata Share
  Section 6.1(c)(i)     50  
Recommended Environmental Remediation
  Section 4.18(b)     45  
Remaining Retainage Amount
  Section 1.13(d)     9  
Remediation
  Section 4.18(c)     46  
Retainage Contract
  Section 1.13(d)     8  
Retiree Welfare Plan
  Section 2.10(a)     14  
Reynolds
  Preamble     1  
Reynolds Board
  Section 2.3(a)     11  
Reynolds Confidentiality Agreement
  Section 4.12(a)     41  
Reynolds Disclosure Letter
  Article 2     10  
Reynolds Division EBITDA
  Section 1.12(a)     4  
Reynolds Division
  Section 1.12(a)     4  
Reynolds Other Interests
  Section 2.1(c)     11  
Reynolds Permits
  Section 2.9     14  
Rights in Mask Works
  Section 2.13(a)(iv)     24  
Second Step Merger
  Recitals     1  

vi

 



--------------------------------------------------------------------------------



 



Table of Defined Terms
(Continued)

              Term in Agreement   Cross-Reference   Page
Securities Act
  Section 2.2(a)     11  
Share Consideration
  Section 1.9(a)     2  
Share(s)
  Section 1.9(a)     2  
Single Employer Benefit Plan
  Section 2.10(a)     14  
Stockholder Indemnified Liabilities
  Section 6.1(a)     50  
Stockholder Indemnified Liability
  Section 6.1(a)     50  
Stockholder Indemnified Parties
  Section 6.2(a)     51  
Stockholder
  Preamble     1  
Stockholders Working Capital Payment
  Section 1.13(c)     8  
Straddle Period
  Section 4.14(a)     43  
Subject Properties
  Section 4.18(a)     45  
Subsidiary
  Section 8.8(i)     60  
Surviving Company
  Section 1.1     1  
Target Net Working Capital
  Section 1.13(a)     7  
Tax or Taxes
  Section 2.12(a)(i)     21  
Tax Return
  Section 2.12(a)(ii)     21  
Tetra Tech
  Section 4.18(a)     45  
Trade Secrets
  Section 2.13(a)(v)     24  
Transaction Documents
  Section 2.3(a)     11  
Welfare Plan
  Section 2.10(a)     14  

vii

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     This Agreement and Plan of Merger (this “Agreement”), dated as of
August 30, 2005, is among Layne Christensen Company, a Delaware corporation
(“Layne”), Layne Merger Sub 1, Inc., an Indiana corporation and a wholly-owned
subsidiary of Layne (“Merger Sub”), Reynolds, Inc., an Indiana corporation (the
“Reynolds”), and the stockholders of Reynolds listed on the signature pages
hereto (each, a “Stockholder” and, collectively, the “Stockholders”).
RECITALS
     WHEREAS, the Boards of Directors of Reynolds, Layne and Merger Sub have
each (i) determined that the merger of Merger Sub with and into Reynolds (the
“First Step Merger” or the “Merger”) with Reynolds being the surviving
corporation, is advisable to and fair and in the best interests of their
respective corporations and stockholders and (ii) approved the Merger upon the
terms and subject to the conditions set forth in this Agreement;
     WHEREAS, Layne, as the sole stockholder of Merger Sub, has approved and
adopted the Merger and this Agreement;
     WHEREAS, the Stockholders, holding a majority of the outstanding stock of
Reynolds, have approved and adopted the Merger and this Agreement;
     WHEREAS, for U.S. federal income tax purposes it is intended that the First
Step Merger and the Second Step Merger be treated as a single integrated
transaction and qualify as a reorganization under the provisions of
Section 368(a)(2)(D) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder, and that this Agreement
constitutes a “plan of reorganization” for purposes of Sections 354 and 361 of
the Code.
     WHEREAS, immediately following the Effective Time, Layne will cause the
Surviving Corporation to merge with and into a Delaware corporation that is a
wholly-owned subsidiary of Layne (such merger, the “Second Step Merger”).
     NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE 1
THE MERGER
     Section 1.1. The Merger. At the Effective Time and upon the terms and
subject to the conditions of this Agreement and in accordance with the Indiana
Business Corporation Law (the "IBCL”), Merger Sub will be merged with and into
Reynolds. Following the Merger, Reynolds will continue as the surviving
corporation (the “Surviving Company”) and the separate corporate existence of
Merger Sub will cease.
     Section 1.2. Effective Time. Subject to the terms and conditions set forth
in this Agreement, on the Closing Date, Articles of Merger substantially in the
form of Exhibit A (the “Articles of Merger”) will be duly executed and
acknowledged by Reynolds and thereafter

 



--------------------------------------------------------------------------------



 



delivered to the Indiana Secretary of State for filing pursuant to
Section 23-1-40-5 of the IBCL. The Merger will become effective at such time as
a properly executed copy of the Articles of Merger are duly filed with the
Indiana Secretary of State in accordance with Section 23-1-40-5 of the IBCL or
such later time as Layne and Reynolds may agree upon and as set forth in the
Articles of Merger (the time the Merger becomes effective being referred to
herein as the “Effective Time”).
     Section 1.3. Closing of the Merger. The closing of the Merger (the
“Closing”) will take place at a time and on a date (the “Closing Date”) to be
specified by the parties, which will be no later than the tenth Business Day
after satisfaction of the latest to occur of the conditions set forth in
Article 5, at the offices of Stinson Morrison Hecker LLP, 1201 Walnut, Kansas
City, Missouri 64106, unless another time, date or place is agreed to in writing
by the parties.
     Section 1.4. Effects of the Merger. The Merger will have the effects set
forth in the IBCL. Without limiting the generality of the foregoing and subject
thereto, at the Effective Time, all the properties, rights, privileges, powers
and franchises of Reynolds and Merger Sub will vest in the Surviving Company,
and all debts, liabilities and duties of Reynolds and Merger Sub will become the
debts, liabilities and duties of the Surviving Company.
     Section 1.5. Articles of Incorporation and Bylaws. The articles of
incorporation and bylaws of Reynolds will continue unamended after the Effective
Time as the articles of incorporation and bylaws of the Surviving Company.
     Section 1.6. Directors. The directors of Merger Sub at the Effective Time
will be as listed on Schedule 1.6, each to hold office in accordance with the
articles of incorporation and bylaws of the Surviving Company until such
director’s successor is duly elected or appointed and qualified.
     Section 1.7. Officers. The initial officers of the Surviving Company at the
Effective Time will be as listed on Schedule 1.7, each to hold office in
accordance with the articles of incorporation and bylaws of the Surviving
Company until such officer’s successor is duly elected or appointed and
qualified.
     Section 1.8. Intentionally Deleted.
     Section 1.9. Conversion of Shares.
          (a) At the Effective Time, each share of common stock, without par
value, of Reynolds (each, a "Share” and, collectively, the “Shares”) issued and
outstanding immediately prior to the Effective Time will, by virtue of the
Merger and without any action on the part of Merger Sub, Reynolds or the holder
thereof, be converted into the right to receive the following (i) the amount of
cash obtained by dividing (A) $60,000,000, subject to adjustment as set forth in
this Article I, by (B) the number of Shares outstanding immediately prior to the
Effective Time (the “Cash Consideration”), plus (ii) that number of shares of
common stock, par value $0.01 per share, of Layne (“Layne Common Stock”) equal
to (A) 2,222,222 divided by (B) the number of Shares outstanding immediately
prior to the Effective Time (the “Share Consideration” and, collectively with
the Cash Consideration, the “Merger Consideration”). As of the Effective Time,
all Shares will no longer be outstanding and will automatically be

2



--------------------------------------------------------------------------------



 



cancelled and will cease to exist, and each holder of a certificate representing
any Shares will cease to have any rights with respect thereto, except the right
to receive the Merger Consideration pursuant to this Section 1.9 upon the
surrender of such certificate in accordance with Section 1.10, without interest.
Unless the context otherwise requires, each reference in this Agreement to
shares of Layne Common Stock includes the associated preferred stock purchase
rights (each, a “Layne Right” and, collectively, the “Layne Rights”) pursuant to
the Rights Agreement dated October 12, 1998, between Layne and National City
Bank, as rights agent.
     Notwithstanding the foregoing, if, between the date of this Agreement and
the Effective Time, the number of outstanding shares of Layne Common Stock or
the Shares change into a different number of shares or a different class by
reason of any stock dividend, subdivision, reclassification, recapitalization,
split, combination or exchange of shares then, the amount of Merger
Consideration per Share will be correspondingly adjusted to reflect such stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares.
          (b) At the Effective Time, each outstanding share of the common stock,
$0.01 par value per share, of Merger Sub will be converted into one share of
common stock, without par value, of the Surviving Company.
     Section 1.10. Exchange of Certificates.
          (a) At the Closing, the Agent will deliver to Layne all of the
certificates that immediately prior to the Effective Time represented
outstanding Shares (the “Certificates”). Upon surrender by the Agent of all of
the Certificates, Layne will deliver to the Agent one certificate for each
Stockholder representing that number of whole shares of Layne Common Stock to
which such Stockholder is entitled and, if applicable, a check representing the
cash consideration to which such Stockholder is entitled on account of a
fractional share of Layne Common Stock that such Stockholder has the right to
receive pursuant to the provisions of this Article 1, and the applicable Cash
Consideration; provided, however, that a portion of the Merger Consideration
will be delivered to the Escrow Agent pursuant to Section 1.11. All Certificates
so surrendered will be canceled by Layne.
          (b) Subject to Section 1.11 through Section 1.14, the Merger
Consideration paid upon the surrender for exchange of Shares in accordance with
the terms hereof (including any cash paid pursuant to Section 1.10(c)) will be
deemed to have been paid in full satisfaction of all rights pertaining to such
Shares and there will be no further registration of transfers on the stock
transfer books of the Surviving Company of the Shares that were outstanding
immediately prior to the Effective Time. If, after the Effective Time,
Certificates are presented to the Surviving Company for any reason, they will be
canceled and extinguished without the payment or delivery of any Merger
Consideration.
          (c) No fractions of a share of Layne Common Stock will be issued in
the Merger, but in lieu thereof each Stockholder otherwise entitled to a
fraction of a share of Layne Common Stock will upon surrender by the Agent of
his or her Certificate or Certificates be entitled to receive an amount of cash
(without interest) determined by multiplying the closing price of a share of
Layne Common Stock on the Nasdaq National Market (the “Nasdaq”) on the date of
the Effective Time by the fractional share interest to which such Stockholder
would

3



--------------------------------------------------------------------------------



 



otherwise be entitled. The parties acknowledge that payment of the cash
consideration in lieu of issuing fractional shares was not separately bargained
for consideration, but merely represents a mechanical rounding off for purposes
of simplifying the corporate and accounting complexities that would otherwise be
caused by the issuance of fractional shares.
          (d) Notwithstanding anything herein to the contrary, Layne may
withhold Merger Consideration as it reasonably deems necessary to satisfy its
withholding obligations under applicable Law, and the withholding of any such
Merger Consideration for such purpose will be treated as the payment thereof to
the Person from whom such amount was withheld for purposes of determining
whether such Person received amounts to which such Person is entitled hereunder.
     Section 1.11. Escrow Amount. Layne will deliver to Harris N.A. (or such
other bank mutually agreeable to Layne and the Agent), as escrow agent (the
“Escrow Agent”) $9,000,000 in cash and 333,333 shares of Layne Common Stock
(collectively, the “Escrowed Amount”) to be held by the Escrow Agent in an
escrow account (the “Escrow Account”) pursuant to an Escrow Agreement between
Layne, the Stockholders and the Escrow Agent substantially in the form attached
as Exhibit B, with such changes thereto as are requested by the Escrow Agent and
acceptable to Layne and the Agent. The parties acknowledge that the purpose of
the Escrow Account is to serve as a reserve against breaches of representations,
warranties and covenants made herein and as security for performance of
indemnity obligations of the Stockholders. However, nothing contained in the
escrow agreement will be considered as limiting or be deemed to limit the
liability of the Stockholders for a breach of a representation, warranty or
covenant made herein to the funds escrowed under this Section 1.11.
     Section 1.12. Earn-Out Payment.
          (a) For purposes of this Section 1.12:
     "Earn-Out Payment” means an amount equal to three times the amount by which
the average annual Reynolds Division EBITDA during the first 36 full calendar
months following the Effective Time exceeds $16,500,000; provided, however, that
the Earn-Out Payment may not exceed $15,000,000. For the avoidance of doubt,
such amount will be calculated as follows: 3 x [((Reynolds Division EBITDA for
the first 36 full calendar months following the Effective Time ÷ 3) —
$16,500,000].
     "Reynolds Division” means the business operations currently owned by
Reynolds consisting of the following water-related lines of business: (i) water
line installation and rehabilitation; (ii) sewage line installation and
rehabilitation; (iii) water and waste water treatment and remediation systems as
historically performed by Reynolds; and (iv) drilling and service within
Reynolds’ traditional geographical markets.
     "Reynolds Division EBITDA” means the earnings of the Reynolds Division
before interest expense, income taxes, depreciation and amortization, and
excludes (a) interest income, (b) non-recurring costs related to the Merger,
(c) severance payments made to employees of the Reynolds Division within the
first 90 days after the Closing Date, (d) costs related to resolution of any
dispute regarding the determination of the Earn-Out Payment, (e) the Earn-Out
Payments, (f) any fixed asset expenses that could otherwise be capitalized in
accordance with GAAP

4



--------------------------------------------------------------------------------



 



consistent with the past practice of Layne, (g) costs incurred by Layne related
to the post-Closing process of integrating the Reynolds Division into Layne’s
business and organizational structure, including costs of any relocation of part
or all of the Reynolds Division operations from their current locations other
than in the ordinary course of business, (h) gain from extraordinary items for
such period, (i) any aggregate net gain during such period arising from the
sale, exchange or other disposition of capital assets (whether tangible or
intangible), all inventory sold in conjunction with the disposition of fixed
assets and all securities, (j) any cost or expense that constitutes a Loss for
which Layne has been reimbursed by the Stockholders and that would otherwise
have been considered a cost or expense included in the definition of Reynolds
Division EBITDA and (k) any other non-cash gains that have been added in
determining consolidated net income; provided, however, with respect to business
operations described in clauses (i) through (iv) of the definition of Reynolds
Division performed jointly by Reynolds and Layne or its Affiliates or through
collaborative efforts between Reynolds and Layne or its Affiliates, the Reynolds
Division EBITDA earned from such business operations will be determined on a
case by case basis and apportioned proportionately between Reynolds and Layne.
The methodology used to calculate Reynolds Division EBITDA will be based on the
historical accounting practices of Reynolds, except as provided in clause
(f) above.
          (b) As soon as practicable after the end of the 12th full calendar
month after the Effective Time and the 24th full calendar month after the
Effective Time, but in no event more than 60 days after such dates, Layne will
deliver to the Agent an unaudited balance sheet of the Reynolds Division as of
the end of the applicable 12 month period, together with the related income
statement and statement of cash flows for such 12 month period. In addition, as
soon as practicable after the end of the 36th full calendar month after the
Effective Time, but in no event more than 60 days after such date, Layne will
deliver to the Agent an unaudited balance sheet of the Reynolds Division as of
the end of the 36th full calendar month after the Effective Time, together with
the related income statement and statement of cash flows for each of the three
12 month periods in such 36 month period (the “Earn-Out Financial Statements”).
The Earn-Out Financial Statements must (i) be prepared from the books and
records of the Reynolds Division, (ii) contain figures that arise out of bona
fide licenses, sales and deliveries of goods, performance of services or other
bona fide transactions and (iii) present fairly in all material respects the
financial position and results of operations of the Reynolds Division as of the
dates indicated. Simultaneously with the delivery of the Earn-Out Financial
Statements, Layne will deliver to the Agent a calculation of the Earn-Out
Payment (the “Earn-Out Calculation”). Layne will make a representative available
to answer questions from the Agent related to the Earn-Out Financial Statements
and the Earn-Out Calculation and deliver any information that the Agent may
reasonably request to verify the accuracy of the Earn-Out Financial Statements
and the Earn-Out Calculation. Unless the Agent notifies Layne in writing within
20 Business Days of his receipt of the Earn-Out Financial Statements and the
Earn-Out Calculation that he objects to the Earn-Out Financial Statements and
the Earn-Out Calculation (such writing referred to as an “Earn-Out Payment
Objection Notice”), the amount of the Earn-Out Payment will be deemed to be the
amount stated in the Earn-Out Calculation.
          (c) In the event of a timely Earn-Out Payment Objection Notice, such
dispute will be promptly submitted for further determination to an independent,
nationally recognized accounting firm to be mutually selected by Layne and the
Agent (which may not be the existing accounting firm of Layne, Reynolds or any
Stockholder and which will have experience in

5



--------------------------------------------------------------------------------



 



auditing construction companies similar to Layne) (the “Auditor”). The fees and
any expenses of the Auditor will be paid by Layne on the one hand and the
Stockholders on the other hand within five Business Days of such determination,
as follows: (a) if the Auditor adopts the position of the Agent, Layne will bear
such fees and expenses; (b) if the Auditor adopts the position of Layne, the
Stockholders will bear such fees and expenses; or (c) if the Auditor adopts a
position within the range of the positions of Layne and the Agent, each party
will bear that percentage of such fees and expenses deemed reasonable by the
Auditor in light of the final determination and the original positions of Layne
and the Agent. The Auditor’s resolution of the dispute will be conclusive and
binding upon the parties and nonappealable and will not be subject to further
review.
          (d) Within ten Business Days after determination of the Earn-Out
Payment pursuant to Section 1.12(b) or Section 1.12(c), as applicable, Layne
will pay the Earn-Out Payment to the Stockholders. Subject to Section 1.16, 40%
of the Earn-out Payment will be paid by the issuance of shares of Layne Common
Stock (the “Earn-Out Shares”) to the Stockholders based on the average closing
share price of Layne Common Stock on the Nasdaq for the first 30 trading days
immediately prior to the last day of the 36th full calendar month after the
Effective Time. Any remaining amount of the Earn-Out Payment will be paid by
wire transfer of immediately available funds to one or more accounts designated
by the Stockholder in accordance with Section 8.5. Each Stockholder will receive
a portion of the Earn-Out Payment equal to the aggregate Earn-Out Payment
multiplied by a fraction, the numerator of which is the number of Shares owned
by such Stockholder immediately prior to the Effective Time and the denominator
of which is the total number of outstanding Shares immediately prior to the
Effective Time (such Stockholder’s “Ownership Percentage”).
          (e) Subject to Section 1.12(f), from the Effective Time through the
end of the 36th full calendar month after the Effective Time, Layne will, and
will use commercially reasonable efforts to cause its Affiliates to, (i) account
for the Reynolds Division as a separate accounting entity; (ii) operate the
Reynolds Division in substantially the same lines of business as the Reynolds
Division was operated prior to the Effective Time or those additional lines of
business listed in the definition of Reynolds Division; (iii) refrain from
permitting the sale of any of the capital assets of the Reynolds Division except
for such sales in the ordinary course of business; (iv) not permit any changes
in the accounting methods used by the Reynolds Division that would have a
material adverse effect on the calculation of the Reynolds Division EBITDA so
long as such accounting methods continue to be permitted under GAAP; (v) ensure
that the Reynolds Division possesses or has access to sufficient working capital
so as to operate in a manner consistent with operations prior to the Effective
Time; and (vi) operate the Reynolds Division in a good faith manner such that
Layne will not take any action primarily aimed at artificially increasing or
decreasing the Reynolds Division EBITDA. Without limiting the generality of the
foregoing, Layne will not, and will use commercially reasonable efforts to cause
its Affiliates to not, do any of the following: (1) charge the Reynolds Division
any management fee or administrative fee or similar fee on the Reynolds Division
for any charge imposed on the Reynolds Division related to Layne’s overhead or
the overhead of any of Layne’s Affiliates (for clarity, the foregoing does not
prevent Layne from allocating costs for benefits, workers compensation and other
insurance charges attributable to the Reynolds Division provided by Layne or its
Affiliates); (2) cause the Reynolds Division to hire any employee or consultant,
except for employees and consultants hired to work for the Reynolds Division on
a full or part

6



--------------------------------------------------------------------------------



 



time basis on terms and conditions consistent with the Reynolds Division’s
historic practices; or (3) increase the compensation paid to any Reynolds
Division employee, except for merit or bonus increases consistent with the
Reynolds Division’s historic practices. With respect to clause (1) above,
(x) allocated costs (other than for employee benefit plans) will be the actual
costs of insurance (including policy premiums), plus the cost of claims or
losses actually paid during such period up to the deductible limits of any
applicable insurance policy, plus any increase (or less any decrease) in
reserves made during such period for the future payment of losses and claims,
plus any increase (or less any decrease) in reserves for incurred but not
reported claims, plus the costs of third party administration and (y) allocated
costs for employee benefit plans (including healthcare insurance, 401(k) plan,
disability insurance and life insurance) will be the actual costs of providing
the benefit plans to the employees that work for the Reynolds Division.
          (f) If Layne sells substantially all of the assets or the stock of
Layne or the Reynolds Division, Layne will require the purchaser in any such
transaction to assume the obligations of Layne under this Agreement with respect
to the Earn-Out Payment.
          (g) If Layne and the Agent are unable to agree upon the apportionment
of Reynolds Division EBITDA with respect to business operations described in
clauses (i) through (iv) of the definition of Reynolds Division performed
jointly by Reynolds and Layne or its Affiliates or through collaborative efforts
between Reynolds and Layne or its Affiliates, the dispute will be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof, except that
(1) within 10 Business Days after the commencement of the arbitration, Layne and
the Agent will mutually select an independent arbitrator and if Layne and the
Agent are unable to agree upon an arbitrator within such time period, then a
single independent arbitrator will be appointed as provided in the American
Arbitration Association’s Commercial Arbitration Rules and (2) the arbitrator
will determine how the costs and expenses of the arbitration will be allocated
between the parties, but the arbitrator may not award attorneys’ fees.
          (h) All amounts to be paid under this Section 1.12 will be considered
adjustments to the Merger Consideration.
     Section 1.13. Working Capital Adjustment.
          (a) The parties hereto acknowledge that the Merger Consideration has
been based in part on Reynolds having a minimum Net Working Capital as of the
Closing Date of not less than $16,000,000 (the “Target Net Working Capital”).
“Net Working Capital” means (i) accounts receivable (including all retainage
amounts); plus (ii) costs and earnings in excess of billings; plus
(iii) inventories; plus (iv) other current assets; less (v) accounts payable;
less (vi) accrued liabilities; less (vii) accrued employee bonuses and less
(viii) billings in excess of costs and earnings.
          (b) No later than 60 calendar days after the Closing Date, the Agent,
on behalf of the Stockholders, will deliver to Layne a balance sheet of Reynolds
as of the Closing Date, which balance sheet will be prepared in accordance with
GAAP and on a basis consistent with

7



--------------------------------------------------------------------------------



 



the historical accounting practices of Reynolds (such balance sheet, the
“Closing Date Balance Sheet”), together with a worksheet calculating the Net
Working Capital shown on the Closing Date Balance Sheet (the “Closing Date Net
Working Capital”). The Agent will make a representative available to answer
questions from Layne related to the Closing Date Balance Sheet and the
calculation of the Closing Date Net Working Capital and deliver any information
that Layne may reasonably request to verify the accuracy of the Closing Date
Balance Sheet and the amount of the Closing Date Net Working Capital. Unless
Layne notifies the Agent in writing within 20 Business Days of its receipt of
the Closing Date Balance Sheet and the calculation of the Closing Date Net
Working Capital that it objects to the Closing Date Balance Sheet and the
calculation of the Closing Date Net Working Capital (such writing referred to as
a “Net Working Capital Objection Notice”), the amount of the Closing Date Net
Working Capital will be deemed to be the amount reflected in the Closing Date
Balance Sheet. In the event of a timely Net Working Capital Objection Notice,
such dispute will be promptly submitted for further determination to the Auditor
selected in accordance with Section 1.12(c) and the fees and any expenses of the
Auditor will be paid as provided in Section 1.12(c). The Auditor’s resolution of
the dispute will be conclusive and binding upon the parties and nonappealable
and will not be subject to further review.
          (c) If the Closing Date Net Working Capital is less than the Target
Net Working Capital (such deficiency, the “Stockholders Working Capital
Payment”), each of the Stockholders will promptly (but in any event within five
Business Days) wire transfer in immediately available funds to Layne, to an
account designated by Layne in accordance with Section 8.5, an amount equal to
the Stockholders Working Capital Payment multiplied by such Stockholder’s
Ownership Percentage. If the Closing Date Net Working Capital is greater than
the Target Net Working Capital (such excess, the "Layne Working Capital
Payment”), Layne will promptly (but in any event within five Business Days)
instruct the Escrow Agent to release to the Stockholders from the Escrow Account
an aggregate amount of cash equal to the Layne Working Capital Payment as
provided in the Escrow Agreement; but only if Reynolds has been operated in the
ordinary course of business consistent with past practice since December 31,
2004.
          (d) In the event of a Layne Working Capital Payment, an amount equal
to the Layne Working Capital Payment will be allocated first to the retainage
amount under Reynolds’ contract number 8427 (Atlanta Water Treatment Plant
Improvement) and then any remaining amount will be allocated to the retainage
amount under Reynolds contract number 8437 (Dalton) (each a “Retainage
Contract”); provided, however, that if the amount of the Layne Working Capital
Payment is greater than the amount of the aggregate retainage amount for the two
Retainage Contracts described above, then Layne and the Agent will, within ten
days, jointly select one or more additional Reynolds contracts with a retainage
amount to which the remaining portion of the Layne Working Capital Payment will
be allocated, each of which will be considered Retainage Contracts hereunder.
Such retainage amounts being those recorded in the Closing Date Balance Sheet.
Any retainage payments received by the Reynolds Division on or before the second
anniversary of the Closing Date with respect to a Retainage Contract (up to an
aggregate amount equal to the amount of the Layne Working Capital Payment
allocated to such Retainage Contract) will be deposited by Layne into the Escrow
Account as an additional Escrowed Amount. If on the second anniversary of the
Closing Date the aggregate retainage payments received by the Reynolds Division
with respect to a Retainage Contract since the

8



--------------------------------------------------------------------------------



 



Closing Date is less than the amount of the Layne Working Capital Payment
allocated to such Retainage Contract (the “Remaining Retainage Amount”), then
within ten Business Days after the end of each fiscal quarter of Layne beginning
with the first fiscal quarter after the second anniversary of the Closing Date,
Layne will pay to the Stockholders any retainage payments received by the
Reynolds Division during the preceding fiscal quarter with respect to a
Retainage Contract (up to an aggregate amount equal to the amount of the
Remaining Retainage Amount for such Retainage Contract). Any retainage payments
received by Layne with respect to a Retainage Contract in excess of the amount
of the Layne Working Capital Payment allocated to such Retainage Contract will
be retained by Layne and the Stockholders will have no right to receive any such
excess amount.
          (e) All amounts to be paid under this Section 1.13 will be considered
adjustments to the Merger Consideration.
     Section 1.14. Bonus Plan Adjustment. Within five Business Days after the
completion of the Closing Date Balance Sheet, Layne will pay to each Stockholder
by wire transfer in immediately available funds, to an account designated by
such Stockholder in accordance with Section 8.5, an amount equal to (i) 50% of
the aggregate amount of the cash bonus plan accrual as shown on the Closing Date
Balance Sheet multiplied by (ii) 38%, multiplied by (iii) such Stockholder’s
Ownership Percentage. All amounts to be paid under this Section 1.14 will be
considered adjustments to the Merger Consideration.
     Section 1.15. Payment of Outstanding Debt. On or prior to the Closing Date,
Reynolds will pay all Debt of Reynolds and its Subsidiaries such that Reynolds
and its Subsidiaries will have no Debt as of the Effective Time, and will cause
Reynolds and each of its Subsidiaries to be released from all liabilities or
obligations that are secured by a Lien on any real or personal property that is
owned by Reynolds or any of its Subsidiaries as of the Effective Time. "Debt”
means, without duplication, (i) indebtedness of a Person for borrowed money,
including the face amount of any letter of credit supporting the repayment of
indebtedness for borrowed money issued for the account of such Person and
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (ii) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;
(iii) obligations of such Person to pay the deferred purchase price of property
or services (including obligations that are non-recourse to the credit of such
Person but are secured by the assets of such Person, but excluding trade
accounts payable that are not past due or are contested by such Person in good
faith); (iv) obligations of such Person as lessee under capital leases and
obligations of such Person in respect of synthetic leases; (v) obligations of
such Person under any hedging arrangement; (vi) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) of such Person to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above; and
(vii) indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vi) secured by any Lien on or in respect of any property of such
Person.
     Section 1.16. Limitation on Layne Common Stock. Notwithstanding any other
provision contained herein, in no event will the aggregate Share Consideration,
together with the aggregate amount of any Earn-Out Shares, paid hereunder with
respect to the Shares exceed 20%

9



--------------------------------------------------------------------------------



 



of the total number of shares of Layne Common Stock outstanding immediately
prior to the Effective Time, unless such issuance is approved by the
stockholders of Layne in accordance with the Nasdaq rules. Unless otherwise
agreed to by the Agent, Layne will seek stockholder approval of the issuance of
the Earn-Out Shares at the annual meeting of Layne’s stockholders next preceding
the Earn-Out Payment.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF REYNOLDS
AND THE STOCKHOLDERS
     The Stockholders, jointly and severally, hereby represent and warrant to
each of Layne and Merger Sub, subject to the exceptions set forth in the
disclosure letter previously delivered by Reynolds to Layne (the “Reynolds
Disclosure Letter”) (which exceptions specifically identify the section,
subsection or paragraph, as applicable, to which such exception relates) as
follows. Each Stockholder hereby acknowledges that Layne is relying on the
following representations and warranties in entering into this Agreement.
     Section 2.1. Organization and Qualification; Subsidiaries; Investments.
          (a) Section 2.1(a) of the Reynolds Disclosure Letter sets forth, as of
the date of this Agreement, a true and complete list of each Subsidiary of
Reynolds together with the jurisdiction of incorporation or organization of each
Subsidiary and the percentage of each such Subsidiary’s outstanding Capital
Stock owned directly or indirectly by Reynolds. All the outstanding Capital
Stock of each such Subsidiary is owned by Reynolds, directly or indirectly, free
and clear of any Lien or any other limitation or restriction. Each of Reynolds
and its Subsidiaries is duly incorporated or organized, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted, except where
the failure to be in good standing, individually or in the aggregate, would not
have a Material Adverse Effect on Reynolds. Reynolds has previously delivered to
Layne’s counsel accurate and complete copies of the articles of incorporation
and bylaws or comparable governing documents, each as in full force and effect
on the date hereof, of Reynolds and each of its Subsidiaries. The term “Material
Adverse Effect on Reynolds” means any circumstance involving, change in or
effect on Reynolds, any of its Subsidiaries or any Stockholder (i) that is, or
is reasonably likely in the future to be, materially adverse to the business
operations, earnings, results of operations, assets or liabilities (including
contingent liabilities), prospects or the financial condition of Reynolds or any
of its Subsidiaries, taken as a whole, or (ii) that is reasonably likely to
prevent or materially delay or impair the ability of Reynolds or any Stockholder
to consummate the transactions contemplated by this Agreement.
          (b) Each of Reynolds and the Subsidiaries is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing does not, individually or in the aggregate, have a Material Adverse
Effect on Reynolds.

10



--------------------------------------------------------------------------------



 



          (c) Section 2.1(c) of the Reynolds Disclosure Letter sets forth an
accurate and complete list, as of the date of this Agreement, of each equity
investment made by Reynolds or any of its Subsidiaries in any Person (including
the percentage ownership, purchase price and any management rights granted to
Reynolds or any such Subsidiary) other than the Subsidiaries (“Reynolds Other
Interests”). The Reynolds Other Interests are owned directly or indirectly by
Reynolds or its Subsidiaries free and clear of all Liens.
     Section 2.2. Capitalization of Reynolds and Subsidiaries.
          (a) The authorized Capital Stock of Reynolds consists of 1,000,000
Shares, of which, as of the date of this Agreement, 478,425 were issued and
outstanding. All of the outstanding Shares are validly issued and fully paid,
nonassessable and not subject to any preemptive rights. Except as set forth in
Section 2.2 of the Reynolds Disclosure Letter, there are outstanding (i) no
other shares of Capital Stock or other voting securities of Reynolds, (ii) no
securities of Reynolds or any of its Subsidiaries convertible into, or
exchangeable or exercisable for, shares of Capital Stock or voting securities of
Reynolds or any such Subsidiary, (iii) no options, warrants or other rights to
acquire from Reynolds or any of its Subsidiaries and no obligations of Reynolds
or any of its Subsidiary to issue any Capital Stock, voting securities or
securities convertible into or exchangeable or exercisable for Capital Stock or
voting securities of Reynolds or any such Subsidiary and (iv) no equity
equivalent interests in the ownership or earnings of Reynolds or any of its
Subsidiaries or other similar rights. All of the outstanding Shares were issued
in compliance with the Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities laws. There are no outstanding rights or
obligations of Reynolds or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any of its outstanding Capital Stock. There are no stockholder
agreements, voting trusts or other arrangements or understandings to which
Reynolds, any of its Subsidiaries or any Stockholder is a party or by which any
of them are bound, and there are no other agreements, voting trusts or other
arrangements or understandings, relating to the voting or registration of any
shares of Capital Stock or other voting securities of Reynolds or any of its
Subsidiaries. No Capital Stock is issued and held by Reynolds in its treasury.
     Section 2.3. Authority Relative to this Agreement.
          (a) Reynolds has all necessary corporate power and authority to
execute and deliver this Agreement and each other agreement or instrument
contemplated hereby (collectively, the "Transaction Documents”), to perform its
obligations under this Agreement and each of the other Transaction Documents and
to consummate the transactions contemplated hereby or thereby. The execution and
delivery of this Agreement and each of the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by the Board of Directors of Reynolds (the “Reynolds
Board”) and the holders of a majority of the outstanding Shares of Reynolds’
Common Stock, and no other corporate or other proceedings on the part of
Reynolds or its Stockholders are necessary to authorize this Agreement or the
other Transaction Documents or to consummate the transactions contemplated
hereby or thereby. This Agreement has been, and each of the other Transaction
Documents will be, duly and validly executed and delivered by Reynolds and
constitutes or will constitute, assuming the due authorization, execution and
delivery hereof by Layne and Merger Sub, a valid, legal and binding agreement of
Reynolds,

11



--------------------------------------------------------------------------------



 



enforceable against Reynolds in accordance with its terms, subject to any
applicable bankruptcy, insolvency (including all applicable Laws relating to
fraudulent transfers), reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
          (b) This Agreement has been, and each other Transaction Document will
be, duly and validly executed and delivered by each Stockholder and constitutes,
or will constitute, a valid, legal and binding agreement of each Stockholder,
enforceable against each Stockholder in accordance with its terms, subject to
any applicable bankruptcy, insolvency (including all applicable Laws relating to
fraudulent transfers), reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
     Section 2.4. Financial Statements. Attached as Section 2.4 to the Reynolds
Disclosure Letter are copies of (a) the audited balance sheets of Reynolds at
December 31, 2002, 2003 and 2004 and the related audited statements of income,
stockholders equity and cash flows for the years then ended (collectively, the
“Annual Financial Statements”), and (b) the unaudited balance sheet of the
Company as of June 30, 2005 (the “Interim Balance Sheet”) and the related
unaudited statements of income, stockholders equity and cash flows for the
six-month period then ended (together with the Interim Balance Sheet, the
“Interim Financial Statements”). The Annual Financial Statements and the Interim
Financial Statements are referred to collectively as the “Financial Statements.”
The Financial Statements (i) were prepared in accordance with GAAP, (ii) fairly
present, in all material respects, the financial condition and results of
operations of Reynolds as of the respective dates thereof and for the respective
periods covered thereby, subject, however, in the case of the Interim Financial
Statements, to normal non-material year-end adjustments and accruals, and
(iii) have been prepared from, and are in accordance with, the books and records
of Reynolds.
     Section 2.5. Consents and Approvals; No Violations. Except for filings,
permits, authorizations, consents and approvals as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), any filings under similar merger notification Laws or regulations of
foreign Governmental Entities and the filing and recordation of the Articles of
Merger as required by the IBCL, no filing with or notice to and no permit,
authorization, consent or approval of any United States or foreign court or
tribunal, or administrative, governmental or regulatory body, agency or
authority (each, a “Governmental Entity”) is necessary for the execution and
delivery by Reynolds or the Stockholders of this Agreement, the other
Transaction Documents or the consummation by Reynolds and the Stockholders of
the transactions contemplated hereby. Neither the execution, delivery and
performance of this Agreement and the other Transaction Documents by Reynolds
and the Stockholders nor the consummation by Reynolds and the Stockholders of
the transactions contemplated hereby or thereby will (i) conflict with or result
in a breach of any provision of the respective articles of incorporation or
bylaws (or similar governing documents) of Reynolds or any of its Subsidiaries;
(ii) result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration or Lien) under any of the
terms, conditions or provisions of any Material Contract to which Reynolds, any
of its Subsidiaries or any Stockholder is a party or by

12



--------------------------------------------------------------------------------



 



which any of them or their respective properties or assets are bound; or
(iii) violate any Law to which Reynolds, any of its Subsidiaries or any
Stockholder or any of their respective properties or assets is subject.
     Section 2.6. No Default. Neither Reynolds, any of its Subsidiaries nor any
Stockholder is in material breach, default or violation (and no event has
occurred that with notice or the lapse of time, or both, would constitute a
material breach, default or violation) of any term, condition or provision of
(i) the articles of incorporation or bylaws (or similar governing documents) of
Reynolds or any of its Subsidiaries; (ii) any Material Contract or obligation to
which Reynolds, any of its Subsidiaries or any Stockholder is now a party or by
which it or any of its properties or assets may be bound; or (iv) any Law
applicable to Reynolds, any of its Subsidiaries, any Stockholder or any of their
respective properties or assets.
     Section 2.7. No Undisclosed Liabilities; Absence of Changes. Except as set
forth in Section 2.7 of the Reynolds Disclosure Letter, neither Reynolds nor any
of its Subsidiaries has any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise (and there is no basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand against Reynolds or any of its Subsidiaries giving rise to any
liability or obligation) that would be required by GAAP to be reflected on a
consolidated balance sheet of Reynolds and its consolidated Subsidiaries
(including the notes thereto), other than liabilities and obligations incurred
since December 31, 2004, in the ordinary course of business consistent with past
practices (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of Contract, breach of warranty, tort,
infringement, or violation of Law). Except as set forth in Section 2.7 of the
Reynolds Disclosure Letter, (i) Reynolds and its Subsidiaries have conducted
their respective businesses only in the ordinary course; (ii) there has not been
any action by Reynolds or any of its Subsidiaries during the period from
January 1, 2005 through the date of this Agreement that, if taken during the
period from the date of this Agreement through the Effective Time would
constitute a breach of Section 4.1; and (iii) except as required by GAAP, there
has not been any change by Reynolds in accounting principles, practices or
methods. Since January 1, 2005, there has not been a Material Adverse Effect on
Reynolds.
     Section 2.8. Litigation. Except as set forth in Section 2.8 of the Reynolds
Disclosure Letter, there are no suits, claims, actions, proceedings or
investigations pending or, to the Knowledge of Reynolds or any Stockholder,
threatened against Reynolds, any of its Subsidiaries, any Stockholder or any of
their respective properties or assets before any Governmental Entity that, if
decided adversely to Reynolds or any such Subsidiary, would, individually, or in
the aggregate, result in any charge, assessment, levy, fine or other liability
being imposed upon or incurred by Reynolds or any such Subsidiary exceeding
$25,000. Neither Reynolds, any of its Subsidiaries or any Stockholder is subject
to any outstanding order, writ, injunction or decree of any Governmental Entity
that would individually, or in the aggregate, result in any charge, assessment,
levy, fine or other liability being imposed upon or incurred by Reynolds or any
of its Subsidiaries.
     Section 2.9. Compliance with Applicable Law. Each of Reynolds and its
Subsidiaries holds all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Entities necessary for the lawful conduct of their
respective businesses consistent with past

13



--------------------------------------------------------------------------------



 



practices (collectively, the “Reynolds Permits”). The Reynolds Permits are valid
and in full force and effect and neither Reynolds nor any of its Subsidiaries is
in default, and no condition exists that with notice or lapse of time or both
would constitute a default, under any of the Reynolds Permits. The businesses of
Reynolds and its Subsidiaries are being conducted in material compliance with
all applicable Laws. No investigation or review by any Governmental Entity with
respect to Reynolds or any of its Subsidiaries is pending nor, to the Knowledge
of Reynolds or any Stockholder, has any Governmental Entity indicated an
intention to conduct the same.
Section 2.10. Employee Benefit Plans; Labor Matters.
          (a) As used in this Agreement, (i) “Benefit Plan” means any employee
benefit plan, arrangement, policy or commitment (whether or not an employee
benefit plan within the meaning of section 3(3) of ERISA), including any
employment, consulting or deferred compensation agreement, executive
compensation, bonus, incentive, pension, profit-sharing, savings, retirement,
stock option, stock purchase or severance pay plan, any life, health, disability
or accident insurance plan or any holiday or vacation practice, as to which
Reynolds or any Subsidiary or any Commonly Controlled Entity has sponsored,
maintained, contributed to or otherwise has or in the future could have any
direct or indirect, actual or contingent liability; (ii) “Commonly Controlled
Entity” means any entity that is under common control with Reynolds or any of
its Subsidiaries within the meaning of section 414(b), (c), (m), (o) or (t) of
the Code; (iii) “Company Benefit Plan” means any Benefit Plan that provides
benefits with respect to current or former Employees; (iv) “COBRA” means the
provisions of section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA; (v) “DOL” means the United States Department of Labor; (vi) “Employee”
means any individual employed at any time by Reynolds or any of its Subsidiaries
or any Commonly Controlled Entity; (viii) “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended; (ix) “HIPAA” means the provisions of
the Code and ERISA enacted by the Health Insurance Portability and
Accountability Act of 1996; (x) “PBGC” means the Pension Benefit Guaranty
Corporation; (xi) “Pension Plan” means any Benefit Plan that is a pension plan
within the meaning of ERISA section 3(2) (regardless of whether the plan is
covered by ERISA); (xii) “Retiree Welfare Plan” means any Welfare Plan that
provides benefits to current or former Employees beyond their retirement or
other termination of service (other than coverage mandated by COBRA, the cost of
which is fully paid by the current or former Employee or his or her dependents);
(xiii) “Welfare Plan” means any Benefit Plan that is a welfare plan within the
meaning of ERISA section 3(1) (regardless of whether the plan is covered by
ERISA); (xiv) “Multiemployer Plan” means any Benefit Plan that is a
“multiemployer plan” as defined in Code section 414(f) or ERISA sections 3(37)
or 4001(a)(3); and (xv) “Single Employer Benefit Plan” means any Benefit Plan
other than a Multiemployer Plan.
          (b) Section 2.10(b) of the Reynolds Disclosure Letter contains a
complete and accurate list of (i) all Single Employer Benefit Plans that, as of
the Closing Date, are maintained or sponsored by Reynolds or any of its
Subsidiaries and (ii) all Single Employer Benefit Plans (other than Welfare
Plans) that have been maintained or sponsored by Reynolds or any of its
Subsidiaries within the past ten years. Reynolds and its Subsidiaries have, with
respect to each such plan, delivered to Layne accurate and complete copies of:
(i) all plan texts and agreements and related trust agreements or annuity
contracts; (ii) all summary plan descriptions and material

14



--------------------------------------------------------------------------------



 



Employee communications; (iii) the most recent annual report (including all
schedules thereto); (iv) the most recent actuarial valuation; (v) the most
recent annual audited financial statement and opinion; (vi) the most recent
annual and periodic accounting of plan assets; (vii) if the plan is intended to
qualify under section 401(a) or 403(a) of the Code, the most recent
determination letter received from the Internal Revenue Service; and (viii) all
material communications with any Governmental Entity (including the DOL, the
Internal Revenue Service and the PBGC). Reynolds and its Subsidiaries have, with
respect to each such plan, delivered to Layne accurate and complete copies of
all currently effective collective bargaining or other agreements pursuant to
which contributions to a Benefit Plan have been made or an obligation incurred
by Reynolds, any of its Subsidiaries or any Commonly Controlled Entity
          (c) With respect to each Benefit Plan, no event has occurred, and, to
the Knowledge of Reynolds and the Stockholders, there exists no condition or set
of circumstances in connection with which Reynolds or any of its Subsidiary
could, directly or indirectly (through a Commonly Controlled Entity or
otherwise), be subject to any material liability under ERISA, the Code or any
other applicable Law, except liability for benefits claims and funding
obligations payable in the ordinary course.
          (d) In all material respects, and to the Knowledge of Reynolds and the
Stockholders with respect to each Benefit Plan that is a Multiemployer Plan,
each Benefit Plan conforms to, and its administration is in compliance with, all
applicable Laws.
          (e) With respect to each Single Employer Benefit Plan, and to the
Knowledge of Reynolds and the Stockholders with respect to each Benefit Plan
that is a Multiemployer Plan, no prohibited transaction within the meaning of
ERISA section 406 or Code section 4975, or breach of fiduciary duty under Title
I of ERISA has occurred with respect to any such Benefit Plan or with respect to
Reynolds, any of its Subsidiaries or any Commonly Controlled Entity.
          (f) Reynolds, each of its Subsidiaries and each Commonly Controlled
Entity has made all payments due from it to date with respect to each Benefit
Plan.
          (g) Except as set forth in Section 2.10(g) of the Reynolds Disclosure
Letter, with respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, there are no material funded benefit obligations for which
contributions have not been made or properly accrued and there are no material
unfunded benefit obligations that have not been accounted for by reserves, or
otherwise properly footnoted in accordance with GAAP, on the financial
statements of Reynolds, any of its Subsidiaries or Commonly Controlled Entity.
          (h) With respect to each Single Employer Benefit Plan subject to Code
section 412 or ERISA section 302: (i) such Benefit Plan uses a funding method
permissible under ERISA and the actuarial assumptions used in connection
therewith are reasonable individually and in the aggregate; (ii) no such Benefit
Plan has incurred an accumulated funding deficiency, whether or not waived; and
(iii) except as disclosed in Section 2.10(h) of the Reynolds Disclosure Letter,
as of the Closing Date, the fair market value of the assets of such Benefit Plan
will exceed or equal the “projected benefit obligation” (as defined in Statement
of Financial Accounting Standard No. 87), and the “amount of unfunded benefit
liabilities” as

15



--------------------------------------------------------------------------------



 



defined in ERISA section 4001(a)(18) is zero. With respect to each Benefit Plan
that is a Multiemployer Plan subject to Code section 412 or ERISA section 302,
to the Knowledge of Reynolds and the Stockholders: (i) such Benefit Plan uses a
funding method permissible under ERISA and the actuarial assumptions used in
connection therewith are reasonable individually and in the aggregate; (ii) no
such Benefit Plan has incurred an accumulated funding deficiency, whether or not
waived; and (iii) except as disclosed in Section 2.10(h) of the Reynolds
Disclosure Letter, as of the Closing Date, the fair market value of the assets
of such Benefit Plan will exceed or equal the “projected benefit obligation” (as
defined in Statement of Financial Accounting Standard No. 87), and the “amount
of unfunded benefit liabilities” as defined in ERISA section 4001(a)(18) is
zero.
          (i) With respect to each Single Employer Benefit Plan that is or was
subject to Title IV of ERISA, no such Benefit Plan has been terminated, no
filing of a notice of intent to terminate such Benefit Plan has been made, and
the PBGC has not initiated any proceeding to terminate any such Benefit Plan.
Except as contemplated by Section 4.8(d), no event has occurred and there exists
no condition or set of circumstances that presents a material risk that any
Pension Plan has or is likely to experience a partial termination within the
meaning of Code section 411(d)(3). With respect to each Benefit Plan that is a
Multiemployer Plan that is or was subject to Title IV of ERISA, to the Knowledge
of Reynolds and the Stockholders, no such Benefit Plan has been terminated, no
filing of a notice of intent to terminate such Benefit Plan has been made, and
the PBGC has not initiated any proceeding to terminate any such Benefit Plan.
Except as contemplated by Section 4.8(d), no event has occurred and there exists
no condition or set of circumstances that presents a material risk that any
Pension Plan has or is likely to experience a partial termination within the
meaning of Code section 411(d)(3).
          (j) Except as disclosed in Section 2.10(j) of the Reynolds Disclosure
Letter, no Benefit Plan is a Multiemployer Plan. With respect to each Benefit
Plan that is a Multiemployer Plan: (i) Section 2.10(j) of the Reynolds
Disclosure Letter indicates the number of Employees with respect to whom
Reynolds, any of its Subsidiaries or any Commonly Controlled Entity makes
contributions to that Benefit Plan and the most recent information available to
Reynolds, any of its Subsidiaries or any Commonly Controlled Entity with respect
to the withdrawal liability of Reynolds, any of its Subsidiaries or Commonly
Controlled Entity under that Benefit Plan; (ii) to the Knowledge of Reynolds and
the Stockholders, such Benefit Plan is not insolvent or in reorganization, nor
does it have an accumulated funding deficiency, and there is no reason why such
Benefit Plan would become insolvent or in reorganization or have an accumulated
funding deficiency in the foreseeable future; (iii) Reynolds, each of its
Subsidiaries and each Commonly Controlled Entity has made all contributions to
the Benefit Plan due or accrued as of the date of this Agreement and will have
made all such contributions as of the Closing Date; (iv) neither Reynolds nor
any of its Subsidiaries nor any Commonly Controlled Entity has incurred an
assessment of withdrawal liability to any such Benefit Plan; and (v) no
withdrawal liability will be owed to the Benefit Plan if Reynolds, any of its
Subsidiaries or a Commonly Controlled Entity were to withdraw from the Benefit
Plan on the Closing Date and (vi) Reynolds is entitled to the benefit of the
construction industry exemption contained in Section 4203(b)(1) of ERISA.
          (k) With respect to each Single Employer Benefit Plan, and to the
Knowledge of Reynolds and the Stockholders with respect to each Benefit Plan
that is a Multiemployer Plan,

16



--------------------------------------------------------------------------------



 



no such Benefit Plan is a multiple employer plan within the meaning of the Code
section 413(c) or ERISA sections 4063, 4064 or 4066. With respect to each Single
Employer Benefit Plan, and to the Knowledge of Reynolds and the Stockholders
with respect to each Benefit Plan that is a Multiemployer Plan, no such Welfare
Plan is a multiple employer welfare arrangement as defined in ERISA section
3(40).
          (l) With respect to each Single Employer Benefit Plan, and to the
Knowledge of Reynolds and the Stockholders with respect to each Benefit Plan
that is a Multiemployer Plan, no reportable event within the meaning of ERISA
section 4043 has occurred or may be reasonably expected to occur with respect to
any such Benefit Plan.
     (m) With respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, there are no material actions, liens, suits or claims
pending or, to the Knowledge of Reynolds or any Stockholder with respect to each
Benefit Plan, threatened (other than routine claims for benefits) with respect
to any Benefit Plan or against the assets of any Benefit Plan. No assets of
Reynolds, any of its Subsidiaries or Commonly Controlled Entity are subject to
any lien under ERISA section 302(f) or Code section 412(n).
     (n) With respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, each Benefit Plan that is intended to qualify under Code
section 401(a) or 403(a) so qualifies and its related trust is exempt from
taxation under Code section 501(a).
     (o) With respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, each Pension Plan that is not qualified under Code section
401(a) or 403(a) is exempt from Part 2, 3 and 4 of Title I of ERISA as an
unfunded plan that is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
pursuant to ERISA sections 201(2), 301(a)(3) and 401(a)(1). No assets of
Reynolds, any of its Subsidiaries or any Commonly Controlled Entity are
allocated to or held in a “rabbi trust” or similar funding vehicle.
     (p) With respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, each Benefit Plan that is a “group health plan” (as defined
in ERISA section 607(1) or Code section 5001(b)(1)) has been operated at all
times in material compliance with the provisions of COBRA, HIPAA and any
applicable, similar state Law.
     (q) Except as disclosed in Section 2.10(q) of the Reynolds Disclosure
Letter, with respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, there are no reserves, assets, surpluses or prepaid premiums
with respect to any Welfare Plan.
     (r) Except as disclosed in Section 2.10(r) of the Reynolds Disclosure
Letter, with respect to each Single Employer Benefit Plan, and to the Knowledge
of Reynolds and the Stockholders with respect to each Benefit Plan that is a
Multiemployer Plan, there are no Retiree

17



--------------------------------------------------------------------------------



 



Welfare Plans. With respect to each Single Employer Benefit Plan, and to the
Knowledge of Reynolds and the Stockholders with respect to each Benefit Plan
that is a Multiemployer Plan, any Retiree Welfare Plan may be amended or
terminated by unilateral action of Reynolds or the applicable Subsidiary or
Commonly Controlled Entity. Section 2.10(r) of the Reynolds Disclosure Letter
sets forth, with respect to each Benefit Plan listed in Section 2.10(r) of the
Reynolds Disclosure Letter, a calculation of the direct or indirect, and actual
or contingent liabilities, under the Retiree Welfare Plans with respect to
current and former Employees, determined in accordance with assumptions and
methodologies that are set forth in such section.
          (s) Except as disclosed in Section 2.10(s) of the Reynolds Disclosure
Letter, the consummation of the transactions contemplated by this Agreement will
not: (i) entitle any current or former Employee to severance pay, unemployment
compensation or any similar payment; (ii) accelerate the time of payment or
vesting, or increase the amount of any compensation due to, or in respect of,
any current or former Employee; (iii) result in or satisfy a condition to the
payment of compensation that would, in combination with any other payment,
result in an “excess parachute payment” within the meaning of Code section
280G(b); or (iv) constitute or involve a prohibited transaction (as defined in
ERISA section 406 or Code section 4975), constitute or involve a breach of
fiduciary responsibility within the meaning of ERISA section 502(l) or otherwise
violate Part 4 of Subtitle B of Title I of ERISA.
          (t) As of the Closing, neither Reynolds nor any of its Subsidiaries
nor any entity with which Reynolds or its Subsidiaries could be considered a
single employer under 29 U.S.C. § 2101(a)(1) or under any relevant case law, has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act, as it may be amended from time to time, and will not incur any
notification obligation under such Act as a result of the consummation of the
transactions contemplated by this Agreement.
          (u) Section 2.10(u) of the Reynolds Disclosure Letter contains a
complete and accurate list, as of the date of this Agreement, of the following
information for each Employee or director of Reynolds and its Subsidiaries,
including each Employee on leave of absence or layoff status: employer; name;
job title; current compensation paid or payable; vacation accrued; and service
credited for purposes of vesting and eligibility to participate under Reynolds
or any such Subsidiary’s pension, retirement, profit-sharing, thrift-savings,
deferred compensation, stock bonus, stock option, cash bonus, employee stock
ownership (including investment credit or payroll stock ownership), severance
pay, insurance, medical, welfare, or vacation plan, or any other Benefit Plan.
          (v) No Employee or director of Reynolds or any of its Subsidiaries is
a party to, or is otherwise bound by, any agreement or arrangement (including
any confidentiality, noncompetition, or proprietary rights agreement) between
such Employee or director and any other Person (“Proprietary Rights Agreement”)
that in any way adversely affects or will affect (i) the performance of his or
her duties as an Employee or director of Reynolds or such Subsidiary, or
(ii) the ability of Reynolds or such Subsidiary to conduct its business,
including any Proprietary Rights Agreement with Reynolds and its Subsidiaries by
any such Employee or director. To the Knowledge of Reynolds and each
Stockholder, no director, officer, or other key Employee of Reynolds or any of
its Subsidiaries intends to terminate his or her employment with Reynolds or
such Subsidiary.

18



--------------------------------------------------------------------------------



 



          (w) Section 2.10(w) of the Reynolds Disclosure Letter contains a
complete and accurate list of the following information for each retired
Employee or director of Reynolds and its Subsidiaries, or their dependents,
receiving benefits or scheduled to receive benefits in the future: name, pension
benefit, pension option election, retiree medical insurance coverage, retiree
life insurance coverage, and other benefits.
          (x) Except as listed in Section 2.10(x) of the Reynolds Disclosure
Letter, neither Reynolds nor any of its Subsidiaries has been or is a party to
any collective bargaining or other labor Contract. There has not been, there is
not presently pending or existing, and to the Knowledge of Reynolds and the
Stockholders there is not threatened, (i) any strike, slowdown, picketing, work
stoppage, or employee grievance process, (ii) any proceeding against or
affecting Reynolds or any of its Subsidiaries relating to the alleged violation
of any Law pertaining to labor relations or employment matters, including any
charge or complaint filed by an Employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission, the DOL, or any
comparable Governmental Entity, organizational activity, or other labor or
employment dispute against or affecting Reynolds or any of its Subsidiaries or
their premises, or (iii) any application for certification of a collective
bargaining agent. No event has occurred or circumstance exists that could
provide the basis for any work stoppage or other labor dispute. There is no
lockout of any Employees by Reynolds or any of its Subsidiaries, and no such
action is contemplated by Reynolds or any of its Subsidiaries. Reynolds and each
of its Subsidiaries has complied in all respects with all Laws relating to
employment, equal employment opportunity, nondiscrimination, non-retaliation,
leave of absence, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. Reynolds and its Subsidiaries are not liable for the
payment of any compensation, damages, Taxes, fines, penalties, or other amounts,
however designated, for failure to comply with any of the foregoing Laws.
          (y) Reynolds and its Subsidiaries have delivered to Layne (i) all
personnel, payroll, employment manuals and policies, and (ii) all collective
bargaining agreements and other labor Contracts listed in Section 2.10(x) of the
Reynolds Disclosure Letter.
     Section 2.11. Environmental Laws and Regulations.
          (a) Except as disclosed in Section 2.11 of the Reynolds Disclosure
Letter or specifically noted in the Phase I environmental reports listed in
Section 2.11 of the Reynolds Disclosure Letter, (i) no written notice,
notification, demand, request for information, citation, summons, complaint or
order has been received by, and no action, claim, suit, proceeding, review or
investigation is pending or, to the Knowledge of Reynolds or any Stockholder,
threatened by any Person against Reynolds or any of its Subsidiaries with
respect to any matters relating to or arising out of any Environmental Law;
(ii) Reynolds and each of its Subsidiaries are in material compliance with all
Environmental Laws, which compliance includes the possession by Reynolds and
each such Subsidiary of all material permits required to conduct their
respective operations under applicable Environmental Laws and compliance with
the terms and conditions thereof, and Reynolds and each of its Subsidiaries
reasonably believe that each of them will, without the incurrence of any
material expense, timely attain and maintain compliance with all Environmental
Laws applicable to any of their current operations or properties or to any

19



--------------------------------------------------------------------------------



 



of their planned operations; (iii) there has been no disposal, release or
threatened release of any Hazardous Substance by Reynolds or any of its
Subsidiaries on, under, in, from or about any property currently or formerly
owned or operated by Reynolds or any of its Subsidiaries, or otherwise related
to the operations (including conducting or causing the off-site transport or
disposal of Hazardous Substances) of Reynolds or any of its Subsidiaries, that
has resulted or could reasonably be expected to result in any Environmental
Claim against Reynolds or any of its Subsidiaries; (iv) there are no Hazardous
Substances stored or contained on any property owned or operated by Reynolds or
any of its Subsidiaries in quantities that could reasonably be expected to
result in an Environmental Claim; (v) there is no existing Recognized
Environmental Condition, as defined by ASTM E 1527-00, in any way adversely
affecting any property or asset of Reynolds or any of its Subsidiaries that may
cause Layne, Merger Sub or the Surviving Corporation to be subject to any
material Losses as a result of a final judgment or Government Entity enforcement
action; (vi) all facilities, structures and equipment used for the collection,
management and treatment or disposal of Hazardous Substances are in sound
structural and mechanical condition, are capable of maintaining compliance with
applicable Environmental Laws and are suitable for their intended purposes;
(vii) no underground storage tanks are present on any of the real property
owned, operated or leased by or to Reynolds or any of its Subsidiaries;
(viii) no friable asbestos-containing materials are present at any of the
existing operational facilities on any of the real property owned, operated or
leased by or to Reynolds or any of its Subsidiaries; (ix) to the Knowledge of
Reynolds or any Stockholder, no “wetlands” (as that term is defined by the
United States Army Corps of Engineers or any other Governmental Entity) exist on
the property, or have been adversely affected by the operations, of Reynolds or
any of its Subsidiaries; (x) neither Reynolds nor any of its Subsidiaries has
entered into or agreed to or is subject to any consent decree, order or
settlement or other agreement in any judicial, administrative, arbitral or other
similar forum relating to its compliance with or liability under any
Environmental Law; or (xi) neither Reynolds nor any of its Subsidiaries has
assumed or retained by Contract or, to the Knowledge of Reynolds or any
Stockholder, otherwise any liabilities of any kind, fixed or contingent, known
or unknown, under any applicable Environmental Law (including any liability from
the disposition of any of their real property).
          (b) The term “Environmental Laws” means all applicable federal, state,
local and foreign Laws, judicial decisions, common law theories (including
nuisance, trespass and strict liability), judgments, injunctions and
governmental agreements relating to human health or safety, natural resources or
the environment, including Hazardous Substances; and the term “Hazardous
Substance” means all substances, materials or wastes that are listed, classified
or regulated pursuant to any Environmental Law or that may be the subject of
regulatory action by any Governmental Entity or any common law form of action
pursuant to any Environmental Law, including (i) petroleum, asbestos,
polychlorinated biphenyls or radiological substances, and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan, 40 C.F.R. § 300.5; and the term “Environmental Claim” means any claim,
violation, or liability, by any Person relating to liability or potential
liability (including liability or potential liability for enforcement,
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damage, personal injury, fines or penalties) arising
out of, based on or resulting from (i) the presence, discharge, emission,
release or threatened release of any Hazardous Substance at any location and any
exposure of Persons to such Hazardous Substance at any location,
(ii) circumstances forming the basis of any violation or alleged violation of
any

20



--------------------------------------------------------------------------------



 



Environmental Laws or permits, or (iii) otherwise relating to obligations or
liabilities under any Environmental Law.
     Section 2.12. Taxes.
          (a) Definitions. For purposes of this Agreement:
               (i) "Tax” (including “Taxes”) means (A) all federal, state,
local, foreign and other taxes (including withholding taxes) and other
governmental assessments, fees, duties or charges of any kind or nature
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto, (B) any liability for payment of
amounts described in clause (A) whether as a result of transferee or successor
liability, joint and several liability for being a member of an affiliated,
consolidated, combined or unitary group for any period, or otherwise by
operation of law and (C) any liability for the payment of amounts described in
clauses (A) or (B) as a result of any tax sharing, tax indemnity or tax
allocation agreement or any other express or implied agreement to pay or
indemnify any other Person; and
               (ii) "Tax Return” means any return, declaration, report,
statement, information statement or other document required to be filed with
respect to Taxes, including any claims for refunds of Taxes and any amendments
or supplements of any of the foregoing.
          (b) Tax Matters. Except as set forth in Section 2.12(b) of the
Reynolds Disclosure Letter:
               (i) Within the times and in the manner prescribed by Law,
Reynolds and its Subsidiaries (and their predecessors) have properly prepared
and filed all Tax Returns required by Law and have timely paid all Taxes due and
payable (whether or not shown on any Tax Return). All such Tax Returns are
accurate and complete and accurately reflect the information pertaining to the
tax attributes of Reynolds and its Subsidiaries, including tax basis in assets
and net operating loss, capital loss and tax credit carryforwards.
               (ii) Reynolds and its Subsidiaries (and their predecessors) have
complied in all material respects with all applicable Laws relating to Taxes.
               (iii) Neither Reynolds nor any of its Subsidiaries has present or
contingent liabilities for Taxes, other than Taxes incurred in the ordinary
course of business thereof and reflected on the most recent balance sheet
included in the Financial Statements or incurred in the ordinary course of
business since the date of the most recent Financial Statements in amounts
consistent with prior years.
               (iv) There are no Liens for Taxes upon the assets or properties
of Reynolds or any of its Subsidiaries except for statutory Liens for Taxes not
yet due.
               (v) No claim has been made by a Governmental Entity in a
jurisdiction where Reynolds or any of its Subsidiaries does not file Tax Returns
to the effect that it may be subject to taxation by that jurisdiction (nor is
Reynolds or any Stockholder aware of any facts or circumstances that could
reasonably be expected to give rise to such a claim).

21



--------------------------------------------------------------------------------



 



               (vi) Reynolds has provided to Layne the accurate and complete tax
basis, for federal income tax purposes, of Reynolds and each of its Subsidiaries
in its assets and liabilities as of July 31, 2005.
               (vii) No audit report has been issued in the five years prior to
the date of this Agreement (or otherwise with respect to any audit or
investigation in progress) relating to Taxes due from or with respect to
Reynolds or any of its Subsidiaries, their respective incomes, assets or
operations.
               (viii) Neither Reynolds nor any of its Subsidiaries (or any
predecessor thereof) (A) has filed a consent or agreement pursuant to Section
341(f) of the Code, or (B) is a party to or bound by any closing agreement,
offer in compromise, gain recognition agreement or any other agreement with any
Tax authority or any Tax indemnity or Tax sharing agreement with any Person.
               (ix) Neither Reynolds nor any of its Subsidiaries is a party to
any agreement that could give rise to an “excess parachute payment” within the
meaning of Section 280G of the Code or to remuneration the deduction for which
could be disallowed under Section 162(m) of the Code.
               (x) Neither Reynolds nor any of its Subsidiaries has issued
options or stock purchase rights (or similar rights) that purported to be
governed by Sections 421 or 423 of the Code that were not so governed when
issued.
               (xi) Neither Reynolds nor any of its Subsidiaries has ever been a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code.
               (xii) There are no (A) proposed, threatened or actual
assessments, audits, examinations or disputes as to Taxes relating to Reynolds
or any Subsidiary (or their predecessors) that remain unsatisfied,
(B) adjustments under Section 446 or 481 of the Code or any similar adjustments
with respect to Reynolds or any of its Subsidiaries (or their predecessors) or
(C) waivers or extensions of the statute of limitations with respect to Taxes
for which Reynolds or any of its Subsidiaries could be held liable following the
date of this Agreement.
               (xiii) Neither Reynolds nor any of the Stockholders know of any
basis for the assertion by a taxing authority of a Tax deficiency against
Reynolds or any of its Subsidiaries (or their predecessors).
               (xiv) Reynolds and its Subsidiaries have withheld and paid over
all Taxes required to have been withheld and paid over in connection with
amounts paid or owing to any Employees, independent contractors, creditors,
stockholders or other Persons.
               (xv) No power of attorney has been granted by or with respect to
Reynolds or any of its Subsidiaries with respect to any matter relating to
Taxes.

22



--------------------------------------------------------------------------------



 



               (xvi) Neither Reynolds nor any of its Subsidiaries (nor any
predecessor thereof) has been a “distributing corporation” or a “controlled
corporation” in connection with a distribution governed or intended to be
governed by Section 355 of the Code.
               (xvii) There is currently no limitation on the utilization of tax
attributes of Reynolds or any of its Subsidiaries under Sections 269, 382, 383,
384 or 1502 of the Code (and comparable provisions of state, local or foreign
Law).
               (xviii) Neither Reynolds nor any of its Subsidiaries (nor any
predecessor thereof) has been a member of an affiliated group of corporations,
within the meaning of Section 1504 of the Code, or a member of a combined,
consolidated or unitary group for state, local or foreign Tax purposes, other
than an affiliated group the common parent of which is Reynolds.
               (xix) Section 2.12(b) of the Reynolds Disclosure Letter sets
forth, on an entity-by-entity basis, all foreign jurisdictions in which Reynolds
or each of its Subsidiaries is subject to Tax.
               (xx) Neither Reynolds nor any of its Subsidiaries is, has been,
or has owned (whether directly or indirectly) an interest in, a passive foreign
investment company within the meaning of Section 1297 of the Code.
               (xxi) No Subsidiary of Reynolds that is not a United States
Person (A) has engaged (or been treated as engaged) in the conduct of a trade or
business within the United States and (B) has had an investment in “United
States property” within the meaning of Section 956(c) of the Code.
               (xxii) Neither Reynolds nor any of its Subsidiaries is, or at any
time has been, subject to (A) the dual consolidated loss provisions of Section
1503(d) of the Code, (B) the overall foreign loss provisions of Section 904(f)
of the Code or (C) the recharacterization provisions of Section 952(c)(2) of the
Code.
               (xxiii) Reynolds and its Subsidiaries have not participated in
any transaction with respect to which a disclosure statement is or was required
to be filed under Section 6011 of the Code or the Treasury regulations
thereunder.
               (xxiv) Since January 1, 1999, neither Reynolds nor any of its
Subsidiaries has received a written Tax opinion from a law firm or accounting
firm with respect to any transaction or item relating to Reynolds or any of its
Subsidiaries.
               (xxv) Neither Reynolds nor any of its Subsidiaries has been at
any time a member of any partnership, joint venture or other arrangement or
Contract that is treated as a partnership for federal, state, local or foreign
Tax purposes or the holder of a beneficial interest in any trust for any period
for which the statue of limitations for any Tax has not expired.
               (xxvi) Reynolds previously delivered or made available to Layne
complete and accurate copies of: (i) all audit reports, letter rulings and
technical advice memoranda relating to federal, state, local and foreign Taxes
due from or with respect to

23



--------------------------------------------------------------------------------



 



Reynolds and any of its Subsidiaries since December 31, 1999, (ii) the federal,
state, local and foreign Tax Returns filed by Reynolds and any of its
Subsidiaries since December 31, 1999 and (iii) any closing agreements entered
into by Reynolds and any of its Subsidiaries with any Governmental Entity since
December 31, 1999.
               (xxvii) Neither Reynolds nor any of its Subsidiaries has engaged
in any transaction that has, or could, trigger a built-in-gain Tax under
Section 1374 of the Code.
               (xxviii) Reynolds has qualified as an S corporation for at least
the last ten years. Reynolds Transport Co. has qualified as an S corporation for
all periods from and after January 1, 2004 (the effective date of Reynolds
Transport Co.’s S corporation election under the Code).
     Section 2.13. Intellectual Property.
          (a) The term “Intellectual Property Assets” includes:
               (i) the name Reynolds, Inc., all fictional business names,
trading names, trade dress rights, registered and unregistered trademarks,
service marks, and applications (collectively, “Marks”);
               (ii) all patents, patent applications, and inventions and
discoveries that may be patentable (collectively, “Patents”);
               (iii) all copyrights in both published works and unpublished
works (collectively, "Copyrights”);
               (iv) all rights in mask works (collectively, “Rights in Mask
Works”); and
               (v) all know-how, trade secrets, confidential information,
customer lists, software, technical information, data, process technology,
plans, drawings, and blue prints (collectively, “Trade Secrets”), owned, used,
or licensed by Reynolds or any of its Subsidiaries as licensee or licensor,
whether or not patentable.
          (b) Section 2.13(b) of the Reynolds Disclosure Letter contains an
accurate and complete list and summary description, including any royalties paid
or received by Reynolds or any of its Subsidiaries, of all Contracts relating to
the Intellectual Property Assets to which Reynolds or any of its Subsidiaries is
a party or by which Reynolds or any of its Subsidiaries is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $25,000 in the
aggregate under which Reynolds or any of its Subsidiaries is the licensee. There
are no outstanding and, to the Knowledge of Reynolds and the Stockholders, no
threatened disputes or disagreements with respect to any such Contract.
          (c) Know-How Necessary for the Business.

24



--------------------------------------------------------------------------------



 



               (i) The Intellectual Property Assets are all those necessary for
the operation of the businesses of Reynolds or any of its Subsidiaries as they
are currently conducted. Except for Intellectual Property Assets that are the
subject matter of any Contract listed and summarized in Section 2.13(b) of the
Reynolds Disclosure Letter, one or more of Reynolds or any of its Subsidiaries
is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all Liens and other adverse
claims, and has the right to use without payment to a third party all of the
Intellectual Property Assets. Regarding Intellectual Property Assets that are
the subject matter of any Contract listed and summarized in Section 2.13(b) of
the Reynolds Disclosure Letter, the rights and obligations of Reynolds or any of
its Subsidiaries relating thereto are specifically described in Section 2.13(b)
of the Reynolds Disclosure Letter.
               (ii) Except as set forth in Section 2.13(c) of the Reynolds
Disclosure Letter, all former and current Employees of Reynolds or any of its
Subsidiaries have executed written Contracts with Reynolds or the applicable
Subsidiary that assign to Reynolds or the applicable Subsidiary all rights to
all patents and patent applications to Reynolds or the applicable Subsidiary. No
Employee of Reynolds or any of its Subsidiaries has, to the Knowledge of
Reynolds or any Stockholder, entered into any Contract that restricts or limits
in any way the scope or type of work in which the Employee may be engaged or
requires the Employee to transfer, assign, or disclose information concerning
his or her work to anyone other than Reynolds or any of its Subsidiaries.
          (d) Patents.
               (i) Section 2.13(d) of the Reynolds Disclosure Letter contains an
accurate and complete list and summary description of all Patents. Except for
Patents that are the subject matter of any Contract listed and summarized in
Section 2.14(a) of the Reynolds Disclosure Letter, Reynolds and its Subsidiaries
are the owner of all right, title, and interest in and to each of the Patents,
free and clear of all Liens and other adverse claims. Regarding Patents that are
the subject matter of any Contract listed and summarized in Section 2.14(a) of
the Reynolds Disclosure Letter, the rights and obligations of Reynolds or any of
its Subsidiaries relating thereto are specifically described in Section 2.14(a)
of the Reynolds Disclosure Letter.
               (ii) All of the issued Patents are currently in compliance with
formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or Taxes or actions falling due within
90 days after the Closing Date.
               (iii) No Patent has been or is now involved in any interference,
reissue, reexamination, or opposition proceeding. To the Knowledge of Reynolds
and the Stockholders, there is no potentially interfering patent or patent
application of any third party.
               (iv) To the Knowledge of Reynolds and the Stockholders, no Patent
is infringed by any unlicensed third party or has been challenged or threatened
in any way. To the Knowledge of Reynolds and the Stockholders, none of the
products manufactured and sold, nor any process or know-how used, by Reynolds or
any of its Subsidiaries is alleged to infringe any patent or other proprietary
right of any other Person.

25



--------------------------------------------------------------------------------



 



          (e) Trademarks.
               (i) Section 2.13(e) of Reynolds Disclosure Letter contains an
accurate and complete list and summary description of all registered Marks and
all Marks under which Reynolds or any of its Subsidiaries is a licensee or
licensor. Except for registered Marks that are the subject matter of any
Contract listed and summarized in Section 2.14(a) of the Reynolds Disclosure
Letter, Reynolds and its Subsidiaries are the owner of all right, title, and
interest in and to each of the registered Marks, free and clear of all Liens and
other adverse claims. Regarding Marks that are the subject matter of any
Contract listed and summarized in Section 2.13(b) of the Reynolds Disclosure
Letter, the rights and obligations of Reynolds or any of its Subsidiaries
relating thereto are specifically described in Section 2.13(b) of the Reynolds
Disclosure Letter.
               (ii) All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or Taxes or actions falling due within
90 days after the Closing Date.
               (iii) No Mark has been or is now involved in any opposition,
invalidation, or cancellation and, to the Knowledge of Reynolds and the
Stockholders, no such action is threatened with the respect to any of the Marks.
               (iv) To the Knowledge of Reynolds and the Stockholders, there is
no potentially interfering trademark or trademark application of any third
party.
               (v) To the Knowledge of Reynolds and the Stockholders, no Mark is
infringed by any unlicensed third party or has been challenged or threatened in
any way. To the Knowledge of Reynolds and the Stockholders, none of the Marks
used by Reynolds or any of its Subsidiaries infringes or is alleged to infringe
any trade name, trademark, or service mark of any third party.
               (vi) All Contracts listed and summarized in Section 2.14(a) of
the Reynolds Disclosure Letter and that relate to any Mark owned by Reynolds or
any of its Subsidiaries appropriately provide for control by Reynolds and the
applicable Subsidiary of the use of such Mark by any third party.
          (f) Copyrights.
               (i) Section 2.13(f) of the Reynolds Disclosure Letter contains an
accurate and complete list and summary description of all registered Copyrights.
Except for registered Copyrights that are the subject matter of any Contract
listed and summarized in Section 2.13(b) of the Reynolds Disclosure Letter,
Reynolds and its Subsidiaries are the owner of all right, title, and interest in
and to each of the registered Copyrights, free and clear of all Liens and other
adverse claims. Regarding Copyrights that are the subject matter of any Contract
listed and summarized in Section 2.13(b) of the Reynolds Disclosure Letter, the
rights and obligations of Reynolds or any of its Subsidiaries relating thereto
are specifically described in Section 2.14(a) of the Reynolds Disclosure Letter.

26



--------------------------------------------------------------------------------



 



               (ii) All of the Copyrights listed in Section 2.13(f) of the
Reynolds Disclosure Letter have been registered, are currently in compliance
with formal legal requirements, and are valid and enforceable.
               (iii) To the Knowledge of Reynolds and the Stockholders, no
Copyright is infringed by any unlicensed third party or has been challenged or
threatened in any way. To the Knowledge of Reynolds and the Stockholders, none
of the subject matter of any of the Copyrights infringes or is alleged to
infringe any copyright of any third party or is a derivative work based on the
work of a third party.
          (g) Trade Secrets. Except for Trade Secrets that are the subject
matter of any Contract listed and summarized in Section 2.14(a) of the Reynolds
Disclosure Letter, Reynolds and its Subsidiaries have good title and an absolute
(but not necessarily exclusive) right to use the Trade Secrets. Reynolds and the
Stockholders have no Knowledge that the Trade Secrets are part of the public
knowledge or literature and they have not published the same. To the Knowledge
of Reynolds and the Stockholders, no Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way. Regarding Trade Secrets
that are the subject matter of any Contract listed and summarized in
Section 2.14(a) of the Reynolds Disclosure Letter, the rights and obligations of
Reynolds or any of its Subsidiaries relating thereto are specifically described
in Section 2.14(a) of the Reynolds Disclosure Letter.
     Section 2.14. Material Contracts.
          (a) Section 2.14(a) of the Reynolds Disclosure Letter sets forth an
accurate and complete list, as of the date of this Agreement, of all written or
oral contracts, agreements, notes, bonds, indentures, mortgages, deeds of trust,
guarantees, options, leases, licenses, sales and purchase orders (other than
sales and purchase orders that are not part of ongoing jobs), warranties,
commitments and other instruments of any kind (each, a “Contract”), to which
Reynolds or any of its Subsidiaries is a party or by which Reynolds or any of
its Subsidiaries, or any of their respective assets and properties, is otherwise
bound, as follows (each of the following, a “Material Contract” and,
collectively, the “Material Contracts”): (i) each Contract of Reynolds or any of
its Subsidiaries pursuant to which Reynolds or any such Subsidiary received (or
was entitled to receive) or paid (or was obligated to pay) more than $500,000
(provided such Contract remains in effect as of the date of this Agreement
(other than Contracts the only continuing operative provisions of which are
warranty obligations and for which no claim has been made as of the date of this
Agreement)); (ii) each Contract that requires payment by or to Reynolds or any
of its Subsidiaries after June 30, 2005 of more than $500,000; (iii) each
Contract that contains noncompetition restrictions, including any restrictions
relating to the conduct of Reynolds’ or any of its Subsidiaries’ businesses or
the sale of Reynolds’ or any of its Subsidiaries’ products or any geographic
restrictions, in any case that would prohibit or restrict the Surviving Company
or any of its Affiliates from conducting the business of Reynolds, any of its
Subsidiaries or Layne as presently conducted; (iv) any Contract that will be
subject to default, termination, repricing or renegotiation, in each case where
the amounts involved under such Contract or repricing exceeds $100,000, because
of the transactions contemplated hereby; (v) each Contract relating to Reynolds’
or any of its Subsidiaries’ sales with distributors; (vi) each Contract of
Reynolds or any of its Subsidiaries relating to, and evidences of, indebtedness
for borrowed money, any mortgage, deed of trust, security agreement, or the

27



--------------------------------------------------------------------------------



 



deferred purchase price of property (whether incurred, assumed, guaranteed or
secured by any asset); (vii) each partnership, joint venture, joint marketing,
outsourcing, or other similar Contract or arrangement to which Reynolds or any
of its Subsidiaries is a party or by which any of them are otherwise bound;
(viii) each Contract granting to Reynolds or any of its Subsidiaries any
material right under or with respect to any Intellectual Property Assets;
(ix) each Contract under which Reynolds or any of its Subsidiaries grants any
material right under or with respect to any Reynolds Intellectual Property to
another Person; (x) each Contract that requires Reynolds or any of its
Subsidiaries to grant “most favored customer” pricing to any other Person; and
(xi) each Contract that is otherwise material to Reynolds and its Subsidiaries.
          (b) (i) Each Material Contract is (A) a legal, valid and binding
obligation of Reynolds or one of its Subsidiaries and, to Reynolds’ and each
Stockholder’s Knowledge, each other Person who is a party thereto and
(B) enforceable against Reynolds or such Subsidiary and, to Reynolds’ and each
Stockholder’s Knowledge, each such other Person in accordance with its terms,
and (ii) neither Reynolds or any of its Subsidiaries nor, to Reynolds’ and each
Stockholder’s Knowledge, any other party thereto is in material default under
any Material Contract. Neither Reynolds nor any Stockholder knows of, or has
received notice of, the existence of any event or condition that constitutes,
or, after notice or lapse of time or both, would constitute, a material default
or event of default or other material breach on the part of Reynolds or any of
its Subsidiaries under any such Material Contract.
          (c) Other than the Material Contracts, neither Reynolds nor any of its
Subsidiaries has entered into, is a party to or is otherwise bound by, as of the
date of this Agreement:
               (i) any fidelity or surety bond or completion bond, except as
required pursuant to Section 412 of ERISA;
               (ii) any Contract pursuant to which Reynolds or such Subsidiary
has agreed to provide liquidated damages of $1,000 or more per day for failure
to meet performance or quality milestones;
               (iii) any Contract pursuant to which Reynolds or such Subsidiary
has agreed to provide indemnification or guaranty to a third party (other than
this Agreement or Contracts that the only continuing operative provisions of
which are warranty obligations and for which no claim has been made as of the
date of this Agreement);
               (iv) any Contract relating to the disposition of assets, property
or any interest in any business enterprise (including any Subsidiary or Reynolds
Other Interests) outside the ordinary course of Reynolds’ or such Subsidiary’s
business; or
               (v) any distribution, joint marketing or development Contract.
     Section 2.15. Title to Properties; Absence of Liens and Encumbrances.
          (a) Reynolds and its Subsidiaries have good and marketable title to
all of their respective properties, interests in properties and assets, real and
personal, reflected on the Financial Statements, or, in the case of leased
properties and assets, valid leasehold interests in

28



--------------------------------------------------------------------------------



 



such properties and assets, in each case free and clear of all Liens except for:
(i) Liens reflected on the Financial Statements, (ii) Liens consisting of zoning
or planning restrictions, easements, permits and other restrictions or
limitations on the use of real property or irregularities in title thereto that
do not materially detract from the value of, or materially impair the use of,
such property as it is presently or proposed to be used, (iii) Liens for current
Taxes, assessments or governmental charges or levies on property not yet due or
that are being contested in good faith and for which appropriate reserves in
accordance with GAAP have been created, (iv) statutory or common law Liens to
secure landlords, lessors or renters under leases or rental agreements confined
to the premises rented, (v) statutory or common law Liens in favor of carriers,
warehousemen, mechanics and materialmen to secure claims for labor, materials or
supplies and other like Liens and (vi) restrictions on transfer of securities
imposed by applicable state and federal securities laws (collectively,
“Permitted Liens”).
          (b) Section 2.15(b) of the Reynolds Disclosure Letter sets forth an
accurate and complete list of all real property owned or leased by Reynolds or
any of its Subsidiaries. Each of Reynolds and its Subsidiaries is in compliance
in all material respects with the terms of all leases for real property to which
it is a party. Each lease is in full force and effect and constitutes a binding
obligation of each landlord, lessor or sublessor thereunder, enforceable against
such landlord, lessor or sublessor in accordance with its terms. No event has
occurred that constitutes, or that with the giving of notice or the passage of
time or both would constitute, a material default under any lease by either
Reynolds or by the Surviving Corporation after the Closing, any of its
Subsidiaries or by any other party to any such lease. Neither Reynolds nor any
of its Subsidiaries is a party to any lease, assignment or similar arrangement
under which Reynolds or any of its Subsidiaries is a lessor, assignor or
otherwise makes available for use by any third party any portion of the owned or
leased real property.
          (c) The facilities, property and equipment owned, leased or otherwise
used by Reynolds or any of its Subsidiaries are in a good state of maintenance
and repair, free from material defects and in good operating condition (subject
to normal wear and tear) and suitable for the purposes for which they are
presently used.
          (d) All tangible assets that are leased by Reynolds or any of its
Subsidiaries have been maintained with the manufacturers’ standards and
specifications required by each such lease such that at each such termination of
the lease such assets can be returned to their owner without any further
material obligation on the part of Reynolds or any of its Subsidiaries with
respect thereto.
     Section 2.16. Off Balance Sheet Liabilities. Except for transactions,
arrangements and other relationships otherwise specifically identified in the
Financial Statements, Section 2.16 of the Reynolds Disclosure Letter sets forth
an accurate and complete list, as of the date of this Agreement, of all
transactions, arrangements and other relationships between or among Reynolds,
any of its Affiliates, and any special purpose or limited purpose entity
beneficially owned by or formed at the direction of Reynolds or any of its
Affiliates.
     Section 2.17. Promotions and Selling Arrangements. Since December 31, 2004,
Reynolds has not recorded any material amount of revenues in connection with
sales made pursuant to new or unusual promotional programs, special selling
arrangements or concessions,

29



--------------------------------------------------------------------------------



 



rights of return or otherwise, or pursuant to new or amended accounting
practices or interpretations.
     Section 2.18. Insurance. Section 2.18 of the Reynolds Disclosure Letter
contains a list of all policies of insurance and bonds of any type in force as
of the date of this Agreement (including all occurrence based policies that
provide coverage for events occurring in any of the five years prior to the date
of this Agreement) with respect to the businesses of Reynolds and its
Subsidiaries, including those covering product liability claims and the
properties, buildings, machinery, equipment, furniture, fixtures and operations
of Reynolds or any of its Subsidiaries. Such policies and bonds (a) provide
coverage in such amounts, and against such losses and risks, as would be
maintained by comparable businesses exercising prudent business practices to
provide for the protection of Reynolds’ and its Subsidiaries’ respective
businesses, assets and properties, and (b) will be maintained in effect up to
and including the Closing Date.
     Section 2.19. Suppliers and Customers. The documents and information
supplied by Reynolds or the Stockholders to Layne or any of its agents in
connection with this Agreement with respect to relationships and volumes of
business done with its significant suppliers, distributors and customers are
accurate and complete in all material respects. During the last 12 months,
neither Reynolds nor any of its Subsidiaries has received any oral or written
notice of termination or written threat of termination from any of the ten
largest suppliers or the ten largest customers of Reynolds and its Subsidiaries,
taken as a whole, that such customer, distributor or supplier intends to
significantly decrease the amount of business that it does with Reynolds or any
of its Subsidiaries.
     Section 2.20. Brokers. Neither Reynolds, any of its Subsidiaries nor any of
the Stockholders has any liability or obligation to pay any fees or commissions
to any broker, finder, agent, attorneys, investment bankers, accountants or
other advisors with respect to the transactions contemplated by this Agreement
for which Reynolds, any of its Subsidiaries, Layne, Merger Sub or the Surviving
Corporation could become liable or obligated.
     Section 2.21. Product Warranties. (a) Section 2.21 of the Reynolds
Disclosure Letter identifies any warranty claim asserted during the three year
period prior to the date of this Agreement from which Reynolds or any of its
Subsidiaries has incurred costs in excess of $250,000. All claims, whether in
contract or tort, for defective or allegedly defective products or workmanship
pending or threatened, against Reynolds or any of its Subsidiaries are listed or
described in Section 2.21 of the Reynolds Disclosure Letter.
     Section 2.22. Interested Party Transactions. Section 2.22 of the Reynolds
Disclosure Letter sets forth an accurate and complete list, as of the date of
this Agreement, of any transaction, arrangement or relationship involving an
amount of $60,000 or more that any director, officer, employee, stockholder or
other Affiliate of Reynolds or any of its Subsidiaries has or has had, directly
or indirectly relating to, (i) an economic interest in any person that has
furnished or sold, or furnishes or sells, services or products that Reynolds or
any of its Subsidiaries furnishes or sells, or proposes to furnish or sell,
(ii) an economic interest in any person that purchases from or sells or
furnishes to, Reynolds or any of its Subsidiaries, any goods or services,
(iii) a beneficial interest in any Contract included in Section 2.14 or Section
2.15 of the Reynolds Disclosure Letter or (iv) any contractual or other
arrangement with Reynolds or any of its Subsidiaries; provided, however, that
ownership of no more than 1% of the outstanding voting stock of a publicly
traded corporation will not be deemed an “economic interest in any person” for
purposes of this Section 2.22.

30



--------------------------------------------------------------------------------



 



any of its Subsidiaries; provided, however, that ownership of no more than 1% of
the outstanding voting stock of a publicly traded corporation will not be deemed
an “economic interest in any person” for purposes of this Section 2.22.
     Section 2.23. Takeover Statutes. Reynolds’ Board of Directors has taken all
actions so that the restrictions contained in Section 23-1-42 of the IBCL
applicable to a “control share combination” (as defined in Section 23-1-42-2 of
the IBCL), and any other similar applicable Law, will not apply to Layne during
the pendency of this Agreement, including the execution, delivery or performance
of this Agreement or the consummation of the Merger and the other transactions
contemplated hereby.
     Section 2.24. Accredited Seller Status. Each of the Stockholders (a) is an
“accredited investor” as such term is defined in Rule 501 (without regard to
Rule 501(a)(4)), promulgated under the Securities Act; (b) is acquiring the
shares of Layne Common Stock for investment and for such Stockholder’s own
account and not with a view to, or for resale in connection with, a
distribution; (c) understands that the shares of Layne Common Stock have not
been registered under the Securities Act or under any state securities or blue
sky laws, and, as a result, are subject to substantial restrictions on transfer;
(d) acknowledges that appropriate legends will be placed on the certificates
representing the shares of Layne Common Stock indicating the restrictions on
transfer of such shares of Layne Common Stock; (e) acknowledges that such shares
of Layne Common Stock must be held indefinitely unless subsequently registered
under the Securities Act and any applicable state securities or blue sky laws,
or sold or otherwise transferred pursuant to exemptions from registration under
the Securities Act or such laws, and that Layne has no obligation to register
the shares of Layne Common Stock, except pursuant to the Registration Rights
Agreement; and (f) believes he or she is familiar with all material information
relating to Layne to the extent relevant to such Stockholder’s decision to
acquire the shares of Layne Common Stock.
     Section 2.25. Dissenters’ Rights. No shareholder of Reynolds is entitled to
appraisal rights or dissenters rights pursuant to Section 23-1-44 of the IBCL.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
LAYNE AND MERGER SUB
     Layne and Merger Sub, jointly and severally, hereby represent and warrant
to Reynolds and to the Stockholders as follows. Layne and Merger Sub hereby
acknowledge that Reynolds and the Stockholders are relying on the following
representations and warranties in entering into this Agreement.
     Section 3.1. Organization and Qualification; Subsidiaries; Investments.
          (a) Layne is a corporation duly organized, validly existing, and in
good standing under the Laws of the State of Delaware. Merger Sub is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Indiana. Each of Layne and Merger Sub has the authority to
own, lease and operate its properties and to carry on its business

31



--------------------------------------------------------------------------------



 



as now being conducted, except where the failure to be in good standing,
individually or in the aggregate, would not have a Material Adverse Effect on
Layne. For purposes hereof, the term “Material Adverse Effect on Layne” means
any circumstance involving, change in or effect on Layne (i) that is, or is
reasonably likely in the future to be, materially adverse to the business
operations, earnings, results of operations, assets or liabilities (including
contingent liabilities), prospects or the financial condition of Layne, or
(ii) that is reasonably likely to prevent or materially delay or impair the
ability of Layne or Merger Sub to consummate the transactions contemplated by
this Agreement. Layne has previously delivered to Reynolds’ counsel accurate and
complete copies of the certificate of incorporation and bylaws, each as in full
force and effect on the date of this Agreement, of Layne and Merger Sub.
          (b) Each of Layne and Merger Sub is duly qualified or licensed and in
good standing to do business in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification or licensing necessary, except in such jurisdictions where
the failure to be so duly qualified or licensed and in good standing does not,
individually or in the aggregate, have a Material Adverse Effect on Layne.
     Section 3.2. Authority Relative to this Agreement. Layne and Merger Sub
have all necessary corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents, to perform their respective
obligations under this Agreement and the other Transaction Documents and to
consummate the transactions contemplated hereby or thereby. The execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby have been, duly and validly
authorized by the boards of directors of Layne and Merger Sub, and no other
corporate proceedings on the part of Layne or Merger Sub are necessary to
authorize this Agreement, the other Transaction Documents or to consummate the
transactions contemplated hereby or thereby. This Agreement has been, and each
of the other Transaction Documents will be, duly and validly executed and
delivered by Layne and Merger Sub and constitutes, or will constitute, (assuming
the due authorization, execution and delivery hereof by Reynolds and the
Stockholders) a valid, legal and binding agreement of Layne and Merger Sub,
enforceable against Layne and Merger Sub in accordance with its terms, subject
to any applicable bankruptcy, insolvency (including all applicable Laws relating
to fraudulent transfers), reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
     Section 3.3. Consents and Approvals; No Violations. Except for filings,
permits, authorizations, consents and approvals as may be required under the HSR
Act, any filings under similar merger notification Laws of foreign Governmental
Entities and the filing and recordation of the Articles of Merger as required by
the IBCL, no filing with or notice to and no permit, authorization, consent or
approval of any Governmental Entity is necessary for the execution and delivery
by Layne or Merger Sub of this Agreement, the other Transaction Documents or the
consummation by Layne and Merger Sub of the transactions contemplated hereby or
thereby. Neither the execution, delivery and performance of this Agreement or
the other Transaction Documents by Layne and Merger Sub nor the consummation by
Layne and Merger Sub of the transactions contemplated hereby or thereby will
(i) conflict with or result in a breach of any provision of the respective
certificate of incorporation or bylaws of Layne or Merger Sub; (ii) result in a
violation or breach of or constitute (with or without due notice or lapse of
time or

32



--------------------------------------------------------------------------------



 



both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under any of the terms, conditions or
provisions of any Contract to which Layne or Merger Sub is a party or by which
either of them or their respective properties or assets are bound; or
(iii) violate any order, writ, injunction or decree to which Layne or Merger Sub
is subject, or any Law applicable to Layne or Merger Sub or any of their
respective properties or assets.
     Section 3.4. No Default. Neither Layne nor Merger Sub is in material
breach, default or violation (and no event has occurred that with notice or the
lapse of time, or both, would constitute a material breach, default or
violation) of any term, condition or provision of (i) the certificate of
incorporation or bylaws of Layne or Merger Sub; (ii) any Contract or obligation
to which Layne or Merger Sub is now a party or by which either of them or any of
their properties or assets may be bound; or (iii) any Law applicable to Layne or
Merger Sub or any of their respective properties or assets, except in the case
of clauses (ii) or (iii) any such breach, default or violation that would not
have a Material Adverse Effect on Layne.
     Section 3.5. Brokers. Neither Layne nor Merger Sub has any liability or
obligation to pay any fees or commissions to any broker, finder, agent,
attorney, investment banker, accountant or other advisor with respect to the
transactions contemplated by this Agreement for which the Stockholders could
become liable or obligated.
     Section 3.6. Authorization of Issuance of Layne Common Stock. The Layne
Common Stock to be issued hereunder, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued, fully paid
and non-assessable, free and clear of all Liens, except for such Liens as may
have been created by the Stockholders. All Layne Common Stock upon issuance will
have the rights, privileges and preferences set forth in Layne’s certificate of
incorporation and bylaws for such class of shares. The Layne Common Stock will
be issued in compliance with or pursuant to exemptions from applicable federal
and state securities laws.
     Section 3.7. SEC Filings; Financial Statements. Layne has filed with the
Securities and Exchange Commission (i) its Annual Report to Stockholders and
Form 10-K for the fiscal year ended January 31, 2005, (ii) all Quarterly Reports
on Form 10-Q required to be filed by it since January 31, 2005, (iii) its Proxy
Statement for Annual Meeting of Stockholders on June 9, 2005, (iv) all reports
on Form 8-K required to be filed by it since January 31, 2005, and (v) all
amendments or supplements to all such reports required to be filed by it with
the Securities and Exchange Commission (collectively, the “Layne SEC Reports”).
The Layne SEC Reports did not at the time they were filed (or if amended or
superseded by a filing on or prior to the date hereof, then on the date of such
filing) contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Layne SEC
Reports set forth an accurate and complete list, as of the date of this
Agreement, of all transactions, arrangements and other relationships between or
among Layne, any of its Affiliates, and any special purpose or limited purpose
entity beneficially owned by or formed at the direction of Layne or any of its
Affiliates. Layne has previously provided to Agent a copy of the unaudited
consolidated balance sheet of Layne and its Subsidiaries as of July 31, 2005 and
the related unaudited consolidated statements of income and cash flows for the
six month period then ended. These interim

33



--------------------------------------------------------------------------------



 



unaudited financial statements (i) were prepared in accordance with GAAP,
(ii) fairly present, in all material respects, the financial condition and
results of operations of Layne as of the respective dates thereof and for the
respective periods covered thereby, subject, to normal non-material year-end
adjustments and accruals, and (iii) have been prepared from, and are in
accordance with, the books and records of Layne and its Subsidiaries.
     Section 3.8. Material Adverse Effect. Since January 31, 2005, there has not
been a Material Adverse Effect on Layne.
     Section 3.9. Litigation. There are no suits, claims, actions, proceedings
or investigations pending or, to the Knowledge of Layne, threatened against
Layne, any of its Subsidiaries or any of their respective properties or assets
before any Governmental Entity that, if decided adversely to Layne or any such
Subsidiary, would, individually, or in the aggregate, result in a Material
Adverse Effect on Layne. No investigation or review by any Governmental Entity
with respect to Layne or any of its Subsidiaries is pending nor, to the
Knowledge of Layne, has any Governmental Entity indicated an intention to
conduct the same, except to the extent such investigation or review or the
results thereof would not, individually or in the aggregate, have a Material
Adverse Effect on Layne.
     Section 3.10. Customers. During the last 12 months, neither Layne nor any
of its Subsidiaries has received any oral or written notice of termination or
written threat of termination from any of the ten largest customers of Layne and
its Subsidiaries, taken as a whole, that such customer intends to significantly
decrease the amount of business that it does with Layne or any of its
Subsidiaries.
ARTICLE 4
COVENANTS
     Section 4.1. Conduct of Business of Reynolds. Except (i) as contemplated or
permitted by this Agreement, (ii) as disclosed in Section 4.1 of the Reynolds
Disclosure Letter, (iii) as required by Law or by a Governmental Entity of
competent jurisdiction, or (iv) to the extent that Layne otherwise consents in
writing, during the period from the date of this Agreement to the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms, the Stockholders will cause Reynolds and each of its Subsidiaries to
conduct their respective operations in the ordinary course of business
consistent with past practice and, to the extent consistent therewith, and with
no less diligence and effort than would be applied in the absence of this
Agreement, seek to preserve intact their respective current business
organizations, keep available the service of their respective current officers
and employees and preserve their respective relationships with customers and
suppliers with the intention that their goodwill and ongoing businesses will be
unimpaired at the Effective Time. Without limiting the generality of the
foregoing, except (i) as otherwise permitted or contemplated by this Agreement,
(ii) as disclosed in Section 4.1 of the Reynolds Disclosure Letter, (iii) as
required by Law or by a Governmental Entity of competent jurisdiction, or
(iv) to the extent that Layne otherwise consents in writing, during the period
from the date of this Agreement to the earlier of the Effective Time and the
termination of this Agreement in accordance with its terms, the Stockholders
will cause Reynolds and its Subsidiaries not to:

34



--------------------------------------------------------------------------------



 



          (a) amend their respective certificate or articles of incorporation or
bylaws (or other similar governing document);
          (b) authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any
Capital Stock of any class or any other securities or equity equivalents
(including any stock options or stock appreciation rights);
          (c) split, combine or reclassify any shares of their respective
Capital Stock; declare, set aside or pay any actual, constructive or deemed
dividend or distribution in respect of their respective Capital Stock (other
than dividends or distributions in cash or marketable securities that are
declared and paid prior to the Closing Date); or, except as contemplated by
Section 4.10, redeem or otherwise acquire any of its securities or any
securities of any of its Subsidiaries;
          (d) adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
(other than the Merger);
          (e) alter through merger, liquidation, reorganization, restructuring
or any other fashion the corporate structure or ownership of any of its
Subsidiaries;
          (f) (i) incur, assume or forgive any long-term or short-term Debt or
issue any debt securities except for borrowings under existing lines of credit
in the ordinary course of business consistent with past practices or trade
payables arising in the ordinary course of business consistent with past
practices; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person, except for obligations of its Subsidiaries incurred in the
ordinary course of business consistent with past practices; (iii) make any
loans, advances or capital contributions to or investments in any other Person
(other than to its Subsidiaries or customary loans or advances to Employees in
each case in the ordinary course of business consistent with past practices);
(iv) pledge or otherwise encumber any Capital Stock of Reynolds or any of its
Subsidiaries or any of the Other Interests or (v) mortgage or pledge any of its
material properties or assets, tangible or intangible, or create or suffer to
exist any material Lien thereupon;
          (g) except as may be required by Law, (i) enter into, adopt, amend in
any manner or terminate any bonus, profit sharing, compensation, severance,
termination, stock option, stock appreciation right, restricted stock,
performance unit, stock equivalent or stock purchase agreement, (ii) enter into,
adopt, amend or terminate any pension, retirement, deferred compensation,
employment, health, life, or disability insurance, dependent care, severance or
other employee benefit plan agreement, trust, fund or other arrangement for the
benefit or welfare of any director, officer or Employee, other than in the
ordinary course of Reynolds’ business consistent with past practice or (iii)
increase in any manner the compensation or fringe benefits of any director,
officer or Employee or consultant or pay any benefit not required by any plan
and arrangement as in effect as of the date of this Agreement (including the
granting of stock appreciation rights or performance units), except for normal
increases in cash compensation in the ordinary course of business consistent
with past practice for Employees;

35



--------------------------------------------------------------------------------



 



          (h) (i) sell, lease, license or dispose of any assets or properties
other than sales or licenses of its products in the ordinary course of business
consistent with past practices; (ii) enter into any exclusive license,
distribution, marketing, sales or other agreement; (iii) enter into a
“development services” or other similar Contract pursuant to which Reynolds or
any of its Subsidiaries may purchase or otherwise acquire the services of
another Person, other than in the ordinary course of business consistent with
past practices; (iv) sell, lease, license, transfer, encumber, enforce, or
otherwise dispose of any Reynolds Intellectual Property, other than licenses or
sales of its products or services in the ordinary course of business consistent
with past practices or (v) infringe upon, misappropriate or otherwise violate
the rights of any third party intellectual property;
          (i) unless required by a change in applicable Law or in GAAP, change
any of the accounting principles, practices or methods used by Reynolds or any
of its Subsidiaries;
          (j) revalue any assets or properties, including writing down the value
of inventory or writing-off notes or accounts receivable, other than in the
ordinary course of business consistent with past practices;
          (k) (i) acquire (by merger, consolidation or acquisition of Capital
Stock or assets) any corporation, limited liability company, partnership or
other Person or any division thereof or any equity interest therein; (ii) enter
into any Contract other than in the ordinary course of business consistent with
past practices that would be material to Reynolds and its Subsidiaries, taken as
a whole; (iii) amend, modify or waive any right under any Material Contract;
(iv) modify any standard warranty terms for products or services or amend or
modify any product or service warranties in effect as of the date of this
Agreement in a manner that is adverse to Reynolds or any of its Subsidiaries;
(v) enter into any Contract that contains noncompetition restrictions, including
any restrictions relating to the conduct of Reynolds’ or any of its
Subsidiaries’ businesses or the sale of Reynolds’ or any of its Subsidiaries’
products or any geographic restrictions, in any case that would prohibit or
restrict the Surviving Company or any of its Affiliates from conducting the
business of Reynolds or any of its Subsidiaries as presently conducted or
(vi) authorize any new capital expenditure in excess of an aggregate amount
equal to $1,000,000;
          (l) make or rescind any express or deemed election relating to Taxes
or settle or compromise any Tax liability or enter into any closing or other
agreement with any Tax authority; or file or cause to be filed any amended Tax
Return, file or cause to be filed any claim for refund of Taxes previously paid,
or agree to an extension of a statute of limitations with respect to the
assessment or determination of Taxes;
          (m) fail to file any Tax Returns when due, fail to cause any Tax
Returns when filed to be accurate and complete, prepare or fail to file any Tax
Return in a manner inconsistent with past practices in preparing or filing
similar Tax Returns in prior periods or, on any such Tax Return, take any
position, make any election, or adopt any method that is inconsistent with
positions taken, elections made or methods used in preparing or filing similar
Tax Returns in prior periods, in each case, except to the extent required by
applicable Law; or fail to pay any Taxes when due;

36



--------------------------------------------------------------------------------



 



          (n) settle or compromise any pending or threatened suit, action or
claim that (i) relates to the transactions contemplated hereby or (ii) the
settlement or compromise of which would require the payment by Reynolds or any
of its Subsidiaries of damages in excess of $25,000 or involves any equitable
relief;
          (o) allow any insurance policy to be amended or terminated without
replacing such policy with a policy providing at least equal coverage, insuring
comparable risks and issued by an insurance company financially comparable to
the prior insurance company; or
          (p) take or agree in writing or otherwise to take any of the actions
described in Section 4.1(a) through Section 4.1(o).
     Notwithstanding the foregoing or any other provision of this Agreement,
neither Layne nor Merger Sub have the right to control or direct Reynolds’
operations prior to the Effective Time. Prior to the Effective Time, Reynolds
may exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over its operations.
     Section 4.2. Conduct of Business of Layne. Except (i) as contemplated or
permitted by this Agreement, (ii) as required by Law or by a Governmental Entity
of competent jurisdiction, or (iii) to the extent that Reynolds otherwise
consents in writing, during the period from the date hereof to the earlier of
the Effective Time and the termination of this Agreement in accordance with its
terms, Layne will and will cause each of its Subsidiaries to conduct their
respective operations in the ordinary course of business consistent with past
practices and, to the extent consistent therewith, and with no less diligence
and effort than would be applied in the absence of this Agreement, seek to
preserve intact their current business organizations, keep available the service
of their current key officers and key employees and preserve their relationships
with customers and suppliers with the intention that its goodwill and ongoing
businesses will be materially unimpaired at the Effective Time.
     Section 4.3. Access to Information; Cooperation. Between the date of this
Agreement and the earlier of the termination of this Agreement in accordance
with its terms and the Effective Time, the Stockholders will cause Reynolds to
provide Layne and its authorized agents with reasonable access to all employees,
plants, offices, warehouses and other facilities and to all books and records of
Reynolds and its Subsidiaries as Layne may reasonably request, and will cause
the officers of Reynolds and its Subsidiaries to furnish Layne and its
authorized agents with such financial and operating data and other information
with respect to the business and properties of Reynolds and its Subsidiaries as
Layne may from time to time reasonably request. Between the date of this
Agreement and the Effective Time, Layne will provide Reynolds and the Agent and
their respective authorized agents with reasonable access to all employees,
plants, offices, warehouses and other facilities and to all books and records of
Layne and its Subsidiaries as Reynolds and the Agent may reasonably request, and
will cause its officers and those of its Subsidiaries to furnish Reynolds and
the Agent and their respective authorized agents with such financial and
operating data and other information with respect to the business and properties
of Layne and Layne Subsidiaries as Reynolds and the Agent may from time to time
reasonably request, taking into account the nature of the transactions
contemplated by this Agreement.

37



--------------------------------------------------------------------------------



 



     Section 4.4. Financial Information.
          (a) Between the date of this Agreement and the earlier of the
termination of this Agreement in accordance with its terms and the Effective
Time, the Stockholders will cause Reynolds to furnish to Layne with respect to
Reynolds and Layne will furnish to Agent with respect to Layne (i) within two
Business Days following preparation thereof (and in any event within 20 Business
Days after the end of each calendar month, commencing with August, 2005), an
unaudited consolidated balance sheet as of the end of such month and the related
statement of earnings, (ii) within two Business Days following preparation
thereof (and in any event within 20 Business Days after the end of each fiscal
quarter) an unaudited consolidated balance sheet as of the end of such quarter
and the related statements of earnings, stockholders’ equity (deficit) (in the
case of Reynolds), and cash flows for the quarter then ended and (iii) within
two Business Days following preparation thereof (and in any event within 90
calendar days after the end of each fiscal year), an audited consolidated
balance sheet as of the end of such year and the related statements of earnings,
stockholders’ equity (deficit) (in the case of Reynolds), and cash flows, all of
such financial statements referred to in the foregoing clauses (i), (ii) and
(iii) to be prepared in accordance with GAAP in conformity with the practices
consistently applied by them with respect to such financial statements. All the
foregoing must be in accordance with the books and records of the delivering
company and must fairly present its financial position (taking into account the
differences between the monthly, quarterly and annual financial statements
prepared by them in conformity with their past practices) as of the last day of
the period then ended.
          (b) From the Effective Time through the end of the 36th full calendar
month after Effective Time, Layne will prepare and deliver to the Agent, on a
quarterly basis within 60 days following the end of each fiscal quarter of
Layne, an unaudited balance sheet of the Reynolds Division, together with the
related income statement and statement of cash flows for such fiscal quarter.
     Section 4.5. Certain Filings; Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the parties agrees to use commercially
reasonable efforts to take or cause to be taken all action and to do or cause to
be done all things reasonably necessary, proper or advisable under applicable
Laws to consummate and make effective the transactions contemplated by this
Agreement, including using commercially reasonable efforts to do the following:
(i) cooperate in the preparation of any filings that may be required under the
HSR Act and similar merger notification Laws of foreign Governmental Entities;
(ii) obtain consents of all third parties and Governmental Entities necessary,
proper or advisable for the consummation of the transactions contemplated by
this Agreement; (iii) contest any legal proceeding relating to the Merger and
(iv) execute any additional instruments reasonably necessary to consummate the
transactions contemplated hereby. If, at any time after the Effective Time, any
further action is reasonably necessary to carry out the purposes of this
Agreement, the proper officers and directors of each party will take all such
reasonably necessary action.
     Section 4.6. Public Announcements. Layne, Merger Sub, Reynolds and each
Stockholder, as the case may be, will consult with one another before issuing
any press release or otherwise making any public statements with respect to the
transactions contemplated by this Agreement, including the Merger, and will not
issue any such press release or make any such

38



--------------------------------------------------------------------------------



 



public statement prior to such consultation except as may be required by
applicable Law, or by the rules and regulations of, or pursuant to any listing
agreement with, the Nasdaq, as determined by Layne, Merger Sub or Reynolds, as
the case may be.
     Section 4.7. Notification of Certain Matters. The Stockholders will provide
prompt notice to Layne and Merger Sub, and Layne and Merger Sub will provide
prompt notice to the Agent, of (i) the occurrence or nonoccurrence of any event
the occurrence or nonoccurrence of which has caused or would be likely to cause
any representation or warranty contained in this Agreement to become untrue or
inaccurate such that any condition set forth in Section 5.2(a) or
Section 5.3(a), as applicable, would not be satisfied and (ii) any failure of
the Stockholders or Reynolds, or Layne or Merger Sub, as the case may be, to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it hereunder such that the
conditions set forth in Section 5.2(b) and Section 5.3(b), as applicable, would
not be satisfied; provided, however, that the delivery of any notice pursuant to
this Section 4.7 will not cure such breach or non-compliance or limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.
     Section 4.8. Employee Matters.
          (a) Offers of Employment. On the Closing Date, all Employees will be
offered employment with Layne or a Subsidiary of Layne at a salary or wage rate
commensurate with the salary or wage rate paid to such Employees immediately
prior to the Closing. Such Employees who accept employment with Layne or a
Subsidiary of Layne on the Closing Date will receive employee benefits,
including vacation, either (i) substantially on the same terms and conditions as
such benefits are being provided to the Employees by Reynolds on the Closing
Date, or (ii) substantially on the same terms and conditions as such benefits
are being provided to Layne’s similarly situated employees. Reynolds will use
commercially reasonable efforts to encourage its Employees to accept the offers
of employment extended by Layne.
          (b) Cash Bonus Plan. On the Closing Date, Layne will adopt the
Reynolds Division Cash Bonus Plan in the form of Exhibit C (the “Cash Bonus
Plan”) and will maintain such bonus plan through the end of the 36th full month
after January 31, 2006.
          (c) Stock Options. On the Closing Date, Layne will issue an aggregate
of 250,000 options for the purchase of Layne Common Stock to the key employees
of Reynolds listed on Schedule 4.8(c) pursuant to Layne’s 2002 Stock Option Plan
on the following terms: (i) the exercise price for the options will be the fair
market value (as defined in Layne’s 2002 Stock Option Plan) of Layne Common
Stock on the date of grant; (ii) the options will become exercisable as follows:
25% on the day after the first anniversary of the granting date; 50% on the day
after the second anniversary of the granting date; 75% on the day after the
third anniversary of the granting date; and 100% on the day after the fourth
anniversary of the granting date; and (iii) the options will expire ten years
after the granting date or earlier as provided in Layne’s 2002 Stock Option
Plan. As a condition to Layne’s obligation to issue the stock options under this
Section 4.8(c), each recipient thereof must execute and deliver to Layne a stock
option agreement in the form provided for in Layne’s 2002 Stock Option Plan.

39



--------------------------------------------------------------------------------



 



          (d) Reynolds 401(k) Plan. After the Closing Date, Layne will continue
to sponsor Reynolds’ 401(k) profit sharing plan either as a merged plan with
Layne’s existing 401(k) profit sharing plan or as a separate plan, unless Layne,
in its sole and absolute discretion, provides the Agent with written notice at
least seven days before the Closing Date that such 401(k) plan must be
terminated before the Closing Date. If such notice is received, the Stockholders
will (1) cause Reynolds and each ERISA Affiliate that is a plan sponsor of the
Reynolds’ 401(k) plan to adopt resolutions to terminate its 401(k) plan and
fully vest plan participants immediately prior to the Closing and (2) provide to
Layne prior to the Closing Date evidence that the board of directors of the
relevant company has adopted resolutions to terminate the 401(k) plan (the form
and substance of which resolutions must be reasonably acceptable to Layne),
effective as of the day immediately preceding the Closing Date but contingent on
the Closing occurring. Notwithstanding the preceding provisions, neither
Reynolds nor any of the Stockholders make any representation or warranty that
distributions from any such 401(k) plan can be made on plan termination barring
compliance with the provisions of Code Section 401(k)(10) and the regulations
thereunder.
          (e) Lump Sum Distributions. If Reynolds terminates any 401(k) plan
pursuant to Section 4.8(d), the Stockholders agree to cause Reynolds and each
ERISA Affiliate to amend all Reynolds or ERISA Affiliate sponsored profit
sharing plans that are intended to be qualified under Code Section 401(a),
including any 401(k) plan, to provide that plan distributions will be made
solely in the form of a lump sum and any other forms of distribution will cease
to be available after the 90 day period described in United States Income Tax
Treasury Regulation § 1.411(e)(1)(ii)(A). Subject to the preceding sentence,
such amendment will be adopted pursuant to the same resolutions in
Section 4.8(d) and must be contingent on the occurrence of the Closing.
          (f) Years of Service Credit. Effective as of the date on which any
Employee becomes includable in a classification of employees eligible to
participate in (i) any “employee pension benefit plan” (within the meaning of
ERISA section 3(2)) sponsored by Layne, and including, but not limited to, the
Layne Christensen Capital Accumulation Plan, Layne’s profit sharing/401(k) plan,
( a “Layne Pension Plan”) or (ii) any “employee welfare benefit plan” (within
the meaning of ERISA section 3(1)) sponsored by Layne (a “Layne Welfare Plan”)
(with respect to a Layne Pension Plan or a Layne Welfare Plan, an “Includable
Employee”), if such Employee was employed by Reynolds immediately prior to the
Effective Time, such Employee will be credited with his or her years of service
with Reynolds under each such Layne Pension Plan for eligibility and vesting
purposes and under each such Layne Welfare Plan for eligibility purposes. Those
Includable Employees who otherwise meet the eligibility requirements under a
Layne Pension Plan or a Layne Welfare Plan based on their age and years of
service with Reynolds will become participants thereunder at the Effective Time.
Those Includable Employees who, at the Effective Time, do not meet the
eligibility requirements under a Layne Pension Plan or a Layne Welfare Plan
based on either their age or years of service with Reynolds will become
participants in the applicable Layne Pension Plans and Layne Welfare Plans on
the first plan entry date under such plan that coincides with or next follows
the date on which such plans’ eligibility requirements are satisfied.
          (g) HIPPA. In accordance with the provisions of HIPAA, Employees who
become participants in any Layne Welfare Plan that is a “group health plan”
within the meaning

40



--------------------------------------------------------------------------------



 



of ERISA section 607(1) will be given “creditable coverage” credit for their
coverage under the applicable Reynolds group health plans for any pre-existing
condition limitation provisions under any Layne Welfare Plan. In addition, if a
condition was not a “pre-existing condition” for a participant in the applicable
Reynolds group health plan, it will not be considered to be a pre-existing
condition under the applicable Layne group health plan.
          (h) Employment at Will. Notwithstanding the foregoing, nothing in this
Agreement constitutes an employment agreement between Layne and any Reynolds
employee hired by Layne.
     Section 4.9. Takeover Statutes. If any anti-takeover or similar statute or
regulation is or may become applicable to the transactions contemplated hereby,
each of the parties and its board of directors will use commercially reasonable
efforts to grant or secure any required consents or approvals and take all such
actions as are reasonable and legally permissible so that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to eliminate or minimize the effects
(including any resulting delays) of any such statute or regulation on the
transactions contemplated hereby.
     Section 4.10. Repurchase of Stock of Reynolds; Cancellation of Stock
Options. Prior to the Effective Time, Reynolds will repurchase from each of its
shareholders that is not a Stockholder all Capital Stock of Reynolds owned by
such shareholders and will take such actions as are necessary to terminate all
existing stock options such that immediately prior to the Effective Time all of
the Capital Stock of Reynolds is owned by the Stockholders and there are no
outstanding existing rights to acquire any such Capital Stock.
     Section 4.11. Board Representation. At the Effective Time, the board of
directors of Layne will expand the class of directors of Layne expiring in 2006
by one board member and Jeffrey Reynolds will be elected by the board of
directors of Layne to fill such vacancy. At the annual meeting of stockholders
to be held in 2006, Layne will nominate Jeffrey Reynolds as a board member for
the class of directors expiring in 2009 (if there are classes of directors at
such time) and the Board of Directors will recommend that the Layne stockholders
vote in favor of his election as a board member. In addition, so long as Jeffrey
Reynolds is employed by Layne or one of its Affiliates, Jeffrey Reynolds will be
appointed a member of the board of directors of the Surviving Company.
     Section 4.12. Confidentiality.
          (a) The parties have previously executed a Confidentiality Agreement,
dated as of February 19, 2004, pursuant to which Layne agreed to keep
information with respect to Reynolds confidential (the "Reynolds Confidentiality
Agreement”) and a Confidentiality Agreement dated as of July 14, 2005 pursuant
to which Reynolds and the Stockholders agreed to keep information with respect
to Layne confidential (the “Layne Confidentiality Agreement” and collectively
with the Reynolds Confidentiality Agreement, the “Confidentiality Agreements”).
The parties acknowledge that the Confidentiality Agreements are still in full
force and effect.

41



--------------------------------------------------------------------------------



 



          (b) Between the date of this Agreement and the Closing Date, Layne,
Reynolds and the Stockholders will maintain in confidence, and will cause the
directors, officers, employees, agents, and advisors of Layne, Reynolds and the
Stockholders to maintain in confidence any written, oral, or other information
obtained in confidence from another party in connection with this Agreement and
will use such information solely for the purpose of consummating the transaction
contemplated by this Agreement.
          (c) If the Merger is not consummated, the parties will return or
destroy all material containing or reflecting any information relating to the
disclosing party and will not retain any copies, extracts, or other
reproductions thereof.
          (d) The Stockholders and Reynolds hereby acknowledge that they are
aware (and, if applicable, that their agents who are apprised of this matter
have been advised) that the United States securities laws prohibit any Person
who has material non-public information about a company from purchasing or
selling securities of such company, or from communicating such information to
any other Person under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities.
          (e) If the Closing occurs, the Stockholders agree that after the
Closing Date any facts, information, know-how, processes, trade secrets,
customer lists or confidential matters that relate in any way to Reynolds, the
Reynolds Division or its assets or properties will be maintained in confidence
and may not be divulged by the Stockholders or their respective Affiliates to
any Person.
          (f) Notwithstanding anything contained in this Section 4.12, any such
information may be disclosed as and to the extent provided in the
Confidentiality Agreements.
          (g) The provisions of this Section 4.12 serve as a supplement and
amendment to each of the Confidentiality Agreements.
     Section 4.13. Releases and Termination. Each Stockholder hereby releases
and discharges Layne and its Affiliates (including the Surviving Corporation
after the Effective Time) and their respective successors, heirs and assigns
from any and all obligations (including indemnification obligations) and claims,
known and unknown, that have accrued or may accrue and that relate to acts or
omissions prior to the Closing Date, including any and all Losses, whether such
Losses arise in tort, contract or statute, including obligations, claims or
damages (a) arising under the certificate or articles of incorporation or bylaws
or similar organizational documents of Reynolds or its Subsidiaries, any
Contract or the IBCL and (b) relating to actions or omissions of Reynolds and
its Subsidiaries, or any acts or omissions of the officers, directors,
shareholders, officers, managers, members or partners (former or present),
including those committed while serving in their capacity as managers, partners,
shareholders, directors, officers, members, employees or similar capacities, of
Reynolds or its Subsidiaries, and including in each case any and all claims that
such Stockholder does not know or suspect to exist in his, her or its favor as
of the date of this Agreement. Each Stockholder hereby waives any preemptive
rights that he may have, or ever had, with respect to any Capital Stock in
Reynolds and waives any right he or she may have under the certificate or
articles of incorporation or bylaws or similar organizational documents of
Reynolds or its Subsidiaries or otherwise to acquire any Capital

42



--------------------------------------------------------------------------------



 



Stock in Reynolds being transferred pursuant to, or as contemplated by, this
Agreement or any transfer that occurred prior to the date of this Agreement. THE
RELEASES CONTAINED IN THIS SECTION 4.13 APPLY TO ALL CLAIMS, AND THE
STOCKHOLDERS AGREE TO WAIVE THE BENEFITS OF ANY LAW (INCLUDING PRINCIPLES OF
COMMON LAW) OF ANY STATE OR TERRITORY OR OTHER JURISDICTION OF THE UNITED STATES
OR OF ANY JURISDICTION OUTSIDE OF THE UNITED STATES THAT PROVIDES THAT A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, THAT IF KNOWN BY
HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
     Section 4.14. Tax Returns; Indemnification; Liability for Taxes.
          (a) The Stockholders will indemnify, defend and hold Reynolds, Layne
and Merger Sub and each Affiliate of Reynolds, Layne and Merger Sub (including
the Surviving Corporation) harmless against and from (i) all Taxes of Reynolds
and its Subsidiaries for all taxable years, periods or portions thereof that end
on or before the Closing Date (“Pre-Closing Tax Periods”) that are not paid
prior to the Closing Date and for which adequate reserve was not made on the
Closing Balance Sheet; (ii) all Taxes of Reynolds due or accrued or subsequently
determined to be due through the Closing Date in respect of any taxable year or
period commencing before the Closing Date and ending after the Closing Date (a
“Straddle Period”) to the extent that the Closing Balance Sheet did not contain
adequate reserves for such Taxes; and (iii) all Stockholder Indemnified
Liabilities attributable to such Taxes.
          (b) Layne will prepare and file or cause to be prepared and filed on a
timely basis all Tax Returns of Reynolds for periods commencing on or after the
Closing Date and Straddle Periods. The Stockholders will prepare or cause to be
prepared on a timely basis all income Tax Returns of Reynolds for periods ending
on or before the Closing Date and all other Tax Returns of Reynolds for periods
ending on or before the Closing Date that are due on or before the Closing Date.
          (c) Layne will deliver to the Agent a calculation by Layne pursuant to
the provisions of Section 4.14(d) of the amount of the Taxes shown on any such
Straddle Period Tax Return that are attributable to the Pre-Closing Tax Period.
No later than ten Business Days after receipt of such calculation by the Agent,
the Stockholders will pay to Layne an amount equal to the amount of such Taxes
of Reynolds attributable to the Pre-Closing Tax Period pursuant to such
calculation to the extent, if any, that such amount exceeds the sum of any
estimated payments, deposits or credits made or applied prior to the Closing
Date and any amount reserved for tax liabilities on the Closing Balance Sheet
with respect to such Tax for the Straddle Period Tax Return. If the Agent
disagrees with such calculation, the Stockholders will not be relieved of their
obligation to pay the amount resulting from such calculation, but may instead
request that such calculation be reviewed by an independent accounting firm
mutually agreeable to both the Agent and Layne. The decision of such independent
accounting firm will be final and binding upon the parties, and the Agent and
Layne will each bear one-half of the fees and expenses of such accounting firm.
          (d) In the case of any Straddle Period:

43



--------------------------------------------------------------------------------



 



               (i) The periodic Taxes of Reynolds that are not based on income
or receipts (including property Taxes, but excluding sales and use and payroll
Taxes) for the portion of any Pre-Closing Tax Period will be computed based on
the ratio of the number of days in the Pre-Closing Tax Period and the number of
days in the entire Tax period; and
               (ii) Taxes of Reynolds for the Pre-Closing Tax Period (other than
Taxes described in Section 4.14(d)(i)) will be computed as if such taxable
period ended as of the close of business on the Closing Date, and, in the case
of any Taxes of Reynolds attributable to the ownership by Reynolds of any equity
interest in any partnership or other “flowthrough” entity, as if a taxable
period of such partnership or other “flowthrough” entity ended as of the close
of business on the Closing Date, and, in each case, if such Taxes are income
Taxes, such income Taxes will be computed by determining the items of income,
expense, deduction, loss or credit on a “closing of the books” basis as of the
end of the Closing Date.
     Section 4.15. Cooperation. Reynolds, the Stockholders and Layne will
reasonably cooperate, and will cause their respective Affiliates, officers,
employees, agents, auditors and representatives reasonably to cooperate, in
preparing and filing all Tax Returns (including amended returns and claims for
refund), including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes. Layne recognizes that the
Agent may need access, from time to time, after the Closing Date, to certain
accounting information pertinent to events occurring prior to the Closing Date;
therefore, Layne agrees that (i) from and after the Closing Date, Layne will,
and will cause the Surviving Corporation to (A) retain and maintain such records
until such time as the Agent reasonably agree(s) that such retention and
maintenance is no longer required; and (B) allow the Agent and its agents and
representatives, at the Stockholders’ expense, to inspect, review and make
copies of such records as the Agent may reasonably deem necessary or appropriate
from time to time, such activities to be conducted during normal business hours
and (ii) Layne will not, and will cause the Surviving Corporation not to,
dispose of any of such records without first providing the Agent with an
opportunity to take possession of such records or to make copies thereof prior
to any such disposal.
     Section 4.16. Conduct of Audits and Other Procedural Matters. Each party
will have the right, at its own expense, to control any audit or examination by
any taxing authority, initiate any claim for refund or amended return, and
contest, resolve and defend against any assessment, notice of deficiency or
other adjustment or proposed adjustment of Taxes (“Proceedings”) for any taxable
period for which that party or any of its Affiliates is charged with payment or
indemnification responsibility under this Agreement. Each party will promptly
forward to the other all written notifications and other written communications
from any taxing authority received by such party or its Affiliates relating to
any liability for Taxes for any taxable period for which such other party or any
of its Affiliates is charged with payment or indemnification responsibility
under this Agreement and each indemnifying party will promptly notify, and
consult with, each indemnified party as to any action it proposes to take with
respect to any liability for Taxes for which it is required to indemnify another
party and will not enter into any closing agreement or final settlement with any
taxing authority with respect to any such liability without the written consent
of the indemnified parties, which consent may not be unreasonably withheld,
conditioned or delayed. Where a party has withheld its consent to any closing

44



--------------------------------------------------------------------------------



 



agreement or final settlement, such party will continue or initiate further
proceedings, at its own expense, and the liability of the party giving upon
control of such Proceeding, and after giving effect to this Section 4.16, will
not exceed the liability that would have resulted from the proposed closing
agreement or final settlement (including interest, additions to tax and
penalties that have accrued at that time). In the case of any Proceedings
relating to any Straddle Period, the parties will jointly control such
Proceedings and the principles of this Section 4.16, and the right and
obligations of the parties pursuant hereto, will apply to such jointly
controlled Proceedings. Each party will, at the expense of the requesting party,
execute or cause to be executed any powers of attorney or other documents
reasonably requested by such requesting party to enable it or its Affiliates to
take any and all actions such party reasonably requests with respect to any
Proceedings that such party controls singly or jointly. The failure by a party
to provide timely notice under this Section 4.16 will relieve the other party
from its obligations under this Section 4.16 with respect to the subject matter
of any notification not timely forwarded, but only to the extent the other party
has suffered a loss or other economic detriment because of such failure to
provide notification in a timely fashion.
     Section 4.17. Stockholder Receivables. All amounts owing to Reynolds by
Jeffrey Reynolds, Jerry Reynolds, Mark Accetturo or any of their Affiliates will
be paid on or prior to the Closing Date.
     Section 4.18. Environmental Cleanup.
          (a) Layne is undertaking limited subsurface investigation (“Additional
Investigation”) on the Reynolds’ properties located in Middletown, Ohio,
Indianapolis, Indiana and Orleans, Indiana (each a “Subject Property” and
collectively the “Subject Properties”) based on the recommendations in each
Subject Property’s Phase I Environmental Site Assessments dated August 23, 2005,
completed by Tetra Tech EM, Inc. (“Tetra Tech”) and agreed upon between Layne
and Reynolds.
          (b) Layne will deliver, or cause Tetra Tech to deliver, copies of the
completed results of the Additional Investigation to the Agent, together with
the proposed remediation recommendations, if any, of Tetra Tech regarding the
results of the Additional Investigation (the “Recommended Environmental
Remediation”). Upon receipt of the results of the Additional Investigation,
Layne and Agent will review such results and the Recommended Environmental
Remediation of Tetra Tech, if any, to be performed at each Subject Property to
determine an environmental remediation strategy, to the extent remediation is
required by applicable Environmental Law to obtain for the benefit of Layne and
Stockholders a “No Further Action Letter,” Certificate of Completion”, or
equivalent response from the applicable Government Entity. If Layne and the
Agent agree to an environmental remediation strategy, such strategy becomes the
“Final Environmental Remediation.” If, however, the Agent disagrees with the
Recommended Environmental Remediation, or if Layne and the Agent can not agree
upon a final remediation strategy for each of the Subject Properties, the Agent
may, within ten Business Days of receipt of the Recommended Environmental
Remediation or within ten Business Days of meeting with Layne to determine an
environmental strategy, so notify Layne and promptly cause the Additional
Investigation and the Recommended Environmental Remediation to be reviewed by a
third-party environmental advisor selected jointly by Tetra Tech and Reynolds’
environmental advisors. Such third-party environmental advisor will determine a
final

45



--------------------------------------------------------------------------------



 



remediation strategy, to the extent remediation is required by Environmental
Law, as soon as practicable, in which case such determined final remediation
strategy (the “Determined Final Environmental Remediation”) will be final and
binding on Layne and the Stockholders.
          (c) The Stockholders covenant and agree that after the determination
of the Final Environmental Remediation or the Determined Final Environmental
Remediation, as the case may be, (the “Remediation”) the Agent will cause the
Remediation to be promptly and diligently performed by a qualified environmental
contractor, under the direction of the Agent, in accordance with Environmental
Law. The specific implementation of the Remediation will be subject to the
reasonable discretion of the Agent subject only to compliance with any
applicable Environmental Law and the approval of any Governmental Entity with
responsibility for the Remediation necessary to obtain for the benefit of Layne
and the Stockholders a “No Further Action Letter,” “Certificate of Completion”
or equivalent response from the applicable Government Entity. The Agent will
inform Layne of the credentials and experience of the contractor and Layne will
have the right to approve or disapprove the contractor selection, which consent
may not be unreasonably withheld, conditioned or delayed. The Agent will be
responsible for notification to, and coordination with, to the extent required
by Environmental Law and this Agreement, any Governmental Entity of the
Remediation. The Stockholders further covenant and agree that the Agent will
cause the items listed on Schedule 4.18(c) to be performed, under the direction
of the Agent, to the reasonable satisfaction of Layne. The Agent will provide
Layne with periodic progress reports on the Remediation and the performance of
the items listed on Schedule 4.18(c) on a periodic basis, not less than once
each three months.
          (d) Layne covenants and agrees to use its commercially reasonable
efforts, at the Stockholders’ sole cost and expense, to assist the Agent to the
extent required, to complete the Remediation, including executing any documents
necessary to effectuate the Remediation.
          (e) The Stockholders will be solely responsible for the cost and
expense of the Remediation and for the cost and expense of performing the items
listed on Schedule 4.18(c), up to an aggregate amount equal to the Merger
Consideration. In no event will such costs be subject or applied to the basket
contained in Section 6.1(b). Such costs are to be paid from the Escrow Account
to the extent available and thereafter in accordance with Section 6.9(a).
     Section 4.19. Assignment of Airport Hanger Space. On or before the Closing
Date, Reynolds will assign all of its right, title and interest in and to Jet
Transport, LLC, a Florida limited liability company, the Lease Agreement, dated
February 17, 1998, between Reynolds and the Board of Aviation Commissioners,
Orleans, Indiana.
ARTICLE 5
CONDITIONS TO CONSUMMATION OF THE MERGER
     Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger.
The obligation of each party to effect the Merger is subject to the satisfaction
at or prior to the Effective Time of the following conditions:

46



--------------------------------------------------------------------------------



 



          (a) no statute, rule, regulation, executive order, decree, ruling or
injunction has been enacted, entered, promulgated or enforced by any court of
competent jurisdiction or other Governmental Entity having jurisdiction over a
party that prohibits, restrains, enjoins or restricts the consummation of the
Merger;
          (b) any waiting period applicable to the Merger under the HSR Act and
similar merger notification Laws of foreign Governmental Entities have
terminated or expired;
     Section 5.2. Conditions to the Obligations of Reynolds and the
Stockholders. The obligation of Reynolds and the Stockholders to effect the
Merger is subject to the satisfaction at or prior to the Effective Time of the
following conditions:
          (a) the representations and warranties of Layne and Merger Sub
contained in this Agreement are true and correct at and as of the Effective Time
with the same effect as if made at and as of the Effective Time (except to the
extent such representations specifically related to an earlier date, in which
case such representations are true and correct as of such earlier date) and, at
the Closing, Layne and Merger Sub have delivered to Reynolds and the Agent a
certificate to that effect, executed by two executive officers of Layne and
Merger Sub;
          (b) each of the covenants and obligations of Layne and Merger Sub to
be performed at or before the Effective Time pursuant to the terms of this
Agreement have been duly performed in all material respects at or before the
Effective Time and, at the Closing, Layne and Merger Sub have delivered to
Reynolds and the Agent a certificate to that effect, executed by two executive
officers of Layne and Merger Sub;
          (c) there has not been a Material Adverse Effect on Layne;
          (d) the shares of Layne Common Stock issuable to the Stockholders
pursuant to this Agreement and such other shares of Layne Common Stock required
to be reserved for issuance in connection with the Merger have been authorized
for listing on the Nasdaq upon official notice of issuance;
          (e) Layne has executed and delivered to the Agent a stock option
agreement for the issuance to each of the individuals listed on Schedule 4.8(c)
options to purchase the number of shares of Layne Common Stock set forth
opposite their name on Schedule 4.8(c);
          (f) A certificate, dated as of the Closing Date, signed by the
corporate secretary of each of Layne and Merger Sub, attaching (1) certified
copies of the certificate of incorporation and bylaws of Layne, (2) certified
copies of the articles of incorporation and bylaws of Merger Sub, (3) copies of
certificates of existence and good standing for each of Layne and Merger Sub
issued by the Delaware Secretary of State and the Indiana Secretary of State,
respectively, dated as of a recent date; and (4) resolutions of the board of
directors of each of Layne and Merger Sub, duly authorizing the execution,
delivery and performance by each of Layne and Merger Sub of their respective
obligations to be performed pursuant to this Agreement and each other
Transaction Document;
          (g) The board of directors of Layne has adopted the Cash Bonus Plan in
the form of Exhibit C.

47



--------------------------------------------------------------------------------



 



          (h) Layne has executed and delivered the Registration Rights Agreement
in the form of Exhibit D.
          (i) Reynolds is satisfied in its sole discretion with the results of
its due diligence with respect to the items listed on Schedule 5.2(i).
          (j) Layne and the Escrow Agent have executed and delivered to the
Stockholders the Escrow Agreement in the form of Exhibit B.
          (k) Layne has delivered the legal opinion of Steven F. Crooke, dated
the Closing Date, in form and substance reasonably acceptable to the Agent.
          (l) Layne has delivered the legal opinion of Stinson Morrison Hecker
LLP, dated the Closing Date, in form and substance reasonably acceptable to the
Agent.
     Section 5.3. Conditions to the Obligations of Layne and Merger Sub. The
obligation of Layne and Merger Sub to effect the Merger is subject to the
satisfaction at or prior to the Effective Time of the following conditions.
Notwithstanding the failure of any one or more of such conditions, Layne and
Merger Sub may nevertheless proceed with closing without satisfaction, in whole
or in part, of any one or more of such conditions, which action will not
prejudice their right to recover Losses under Article 6.
          (a) the representations and warranties of the Stockholders contained
in this Agreement are true and correct at and as of the Effective Time with the
same effect as if made at and as of the Effective Time (except to the extent
such representations specifically related to an earlier date, in which case such
representations are true and correct as of such earlier date) and, at the
Closing, the Agent has delivered to Layne and Merger Sub a certificate to that
effect, executed by the Agent;
          (b) each of the covenants and obligations of Reynolds and the
Stockholders to be performed at or before the Effective Time pursuant to the
terms of this Agreement have been duly performed in all material respects at or
before the Effective Time and, at the Closing, Reynolds and the Agent have
delivered to Layne and Merger Sub a certificate to that effect, executed by the
Agent and two executive officers of Reynolds;
          (c) there has not been a Material Adverse Effect on Reynolds;
          (d) Layne is satisfied in its sole discretion with the results of its
due diligence with respect to the items listed on Schedule 5.3(d);.
          (e) Layne has received a satisfactory commitment for financing the
payment of the Cash Consideration and the payment of all costs and expenses
incurred in connection with the transactions contemplated herein, and the lender
has funded at the Closing;
          (f) the Stockholders have executed and delivered to Layne the
Registration Rights Agreement in the form of Exhibit D;

48



--------------------------------------------------------------------------------



 



          (g) Each of the Stockholders and the Escrow Agent have executed and
delivered to Layne the Escrow Agreement in the form of Exhibit B;
          (h) Each of the individuals listed on Schedule 4.8(c) have executed
and delivered to Layne a stock option agreement for options to purchase the
number of shares of Layne Common Stock set forth opposite their name on
Schedule 4.8(c);
          (i) A certificate, dated as of the Closing Date, signed by the
corporate secretary of Reynolds, attaching (1) certified copies of the articles
of incorporation and bylaws of Reynolds, (2) copies of certificates of existence
and good standing for Reynolds and each of its Subsidiaries issued by the
Indiana Secretary of State and each other state in which Reynolds or such
Subsidiary is qualified to do business as a foreign corporation dated as of a
recent date; (3) resolutions of the board of directors and the shareholders of
Reynolds, duly authorizing the execution, delivery and performance by Reynolds
of its obligations to be performed pursuant to this Agreement and each other
Transaction Document and the consummation of the Merger;
          (j) Layne has received payoff letters from each lender or creditor of
Reynolds relating to the payment in full of all outstanding Debt of Reynolds and
its Subsidiaries as of the Closing and all Liens related thereto have been
released, all in form and substance satisfactory to Layne and its counsel;
          (k) Layne has received copies of all permits, consents or approvals of
third parties or Governmental Entities, the granting of which are necessary for
the consummation of the transactions contemplated herein or for preventing the
termination of any right, privilege, license, permit, certificate or agreement
of Reynolds and its Subsidiaries upon the consummation of the transactions
contemplated herein;
          (l) Layne has received copies of resignations of all of the officers,
directors, trustees and plan administrators of Reynolds and its Subsidiaries;
          (m) The Stockholders have delivered the opinion of Ice Miller, dated
the Closing Date, in form and substance reasonably acceptable to Layne;
          (n) Layne has received a copy of the executed assignment to Jet
Transport, Inc. contemplated by Section 4.19; and
          (o) All other documents reasonably requested by Layne to be delivered
by Reynolds, its Subsidiaries or any Stockholder in connection with the
consummation of the transactions contemplated by this Agreement have been
delivered.
ARTICLE 6
INDEMNIFICATION
     Section 6.1. Indemnities of the Stockholders.
          (a) Stockholder Indemnified Liabilities. Subject to the provisions of
this Article 6, from and after the Closing, each Stockholder will jointly and
severally indemnify,

49



--------------------------------------------------------------------------------



 



defend and hold harmless Layne, Layne’s Affiliates, and their respective
directors, stockholders, officers, partners, employees, agents, consultants,
attorneys, representatives, successors, transferees and assignees and the
Surviving Corporation (collectively, the “Layne Indemnified Parties”) from,
against and in respect of any Environmental Claims, damages, losses, liabilities
(whether based on contract, tort, product liability, strict liability or
otherwise), obligations, claims, demands, settlements, judgments of any kind,
interest or expenses (including attorney’s fees and expenses) (collectively,
“Loss”) that arise out of, relate to or result from any of the following
described matters (collectively, the “Stockholder Indemnified Liabilities,” and
individually as a "Stockholder Indemnified Liability”): (i) any representation
or warranty made by Reynolds or any Stockholder in this Agreement or the other
Transaction Documents not having been true and correct as of the date of this
Agreement or as of the Closing Date without regard to the standards of
materiality contained herein or therein (provided that the text of any
representation or warranty that refers to a specific date will continue to refer
to such date) or (ii) any breach by Reynolds or any Stockholder of any covenant
or obligation of Reynolds or any Stockholder in this Agreement; and (iii) any
Taxes of any of their respective Affiliates or with respect to the income or
operations of Reynolds or any of its Affiliates or Taxes relating to the assets
or business of Reynolds, in each case attributable to any Pre-Closing Tax Period
or portion of a Straddle Period ending on the Closing Date (other than Taxes
accrued as a current liability on the Closing Date Balance Sheet). The rights of
the Layne Indemnified Parties will be limited as provided in Sections 6.1(b),
6.1(c) and 6.1(d), but will not be limited by or to any amounts held pursuant to
the Escrow Agreement.
          (b) Basket. In no event will any amount be recovered from the
Stockholders for any Stockholder Indemnified Liability resulting from matters
described in Section 6.1(a) until the aggregate amount of all Stockholder
Indemnified Liabilities incurred by the Layne Indemnified Parties exceeds
$500,000, in which event the Stockholders will be obligated, subject to the
other provisions of this Agreement, to indemnify the Layne Indemnified Parties
to the full extent of any such Stockholder Indemnified Liability that exceeds
$500,000; provided, however, that the Stockholders’ liability for any
Stockholder Indemnified Liability will not be limited as set forth above in this
Section 6.1(b) if such Stockholder Indemnified Liability (i) relates to a breach
of any representation or warranty contained in Sections 2.1, 2.2, 2.3, 2.5,
2.11, 2.12, 2.15, 2.20, 2.24 or 2.25 or (ii) arises pursuant to
Section 6.1(a)(ii) or Section 6.1(a)(iii).
          (c) Cap.
               (i) Except as provided in Section 6.1(c)(iv), the maximum
liability hereunder of any Stockholder may not exceed such Stockholder’s
respective Pro-Rata Share of any Loss, up to an aggregate amount for all Losses
not to exceed an aggregate amount equal to the Merger Consideration received
hereunder by such Stockholder. “Pro-Rata Share”, with respect to a Stockholder,
is the percentage set forth opposite such Stockholder’s name on
Section 6.1(c)(i) of the Reynolds Disclosure Letter.
               (ii) Except as provided in Sections 6.1(c)(iii) and 6.1(c)(iv),
the Stockholders will not be required to make payments in respect of Stockholder
Indemnified Liabilities in the aggregate that exceed $20,000,000.

50



--------------------------------------------------------------------------------



 



               (iii) The Stockholders’ liability for any Stockholder Indemnified
Liability will not be limited as set forth in Section 6.1(c)(ii) if such
Stockholder Indemnified Liability (i) relates to a breach of any representation
or warranty contained in Sections 2.1, 2.2, 2.3, 2.5, 2.11, 2.12, 2.15 or 2.20
or (ii) arises pursuant to Section 6.1(a)(ii) or Section 6.1(a)(iii).
               (iv) The Stockholders’ liability for any Stockholder Indemnified
Liabilities will not be limited as set forth in Section 6.1(c)(i) or 6.1(c)(ii)
if Reynolds or any Stockholder engaged in fraud or criminal conduct in
connection with this Agreement.
          (d) Time Limitations. In no event will any of the Layne Indemnified
Parties be permitted to make any claim under Section 6.1(a) unless such claim is
first made on or prior to the second anniversary of the Closing Date; provided,
however, that such two-year survival period will not apply to (i) any claim
under Section 6.1(a)(i) relating to the breach of any representation or warranty
contained in Sections 2.1, 2.2, 2.3, 2.5, 2.15 or 2.24 or any claim under
Section 6.1(a)(ii) (which claim, in any such case, may be asserted indefinitely)
or (ii) any claim under Section 6.1(a)(i) relating to the breach of any
representation or warranty contained in Section 2.12 or under
Section 6.1(a)(iii) (which claim, in either case, must be asserted on or before
the date that is six months after the expiration of any applicable statutes of
limitation). Notwithstanding the foregoing, if at the expiration of any such
time limit there are then pending any such claims under this Agreement, the
Layne Indemnified Parties will continue to have the right to be indemnified with
respect to such indemnification claim.
     Section 6.2. Indemnities of Layne.
          (a) Layne Indemnified Liabilities. Subject to the provisions of this
Article 6, from and after the Closing, Layne will indemnify, defend and hold
harmless the Stockholders, and their respective agents, consultants and
attorneys (collectively, the “Stockholder Indemnified Parties”) from, against
and in respect of any Losses that arise out of, relate to or result from any of
the following described matters (collectively, the “Layne Indemnified
Liabilities”): (i) any representation or warranty made by Layne in this
Agreement or the other Transaction Documents not having been true and correct as
of the Closing Date without regard to the standards of materiality contained
herein or therein (provided that the text of any representation or warranty that
refers to a specific date will continue to refer to such date) and (ii) any
breach by Layne of any covenant or obligation of Layne in this Agreement.
          (b) Basket. In no event will any amount be recovered from Layne for
any Layne Indemnified Liability resulting from matters described in
Section 6.2(a) until the aggregate amount of all Layne Indemnified Liabilities
incurred by the Stockholder Indemnified Parties exceeds $500,000, in which event
Layne will be obligated, subject to the other provisions of this Agreement, to
indemnify the Stockholder Indemnified Parties to the full extent of any such
Layne Indemnified Liability that exceeds $500,000; provided, however, that
Layne’s liability for any Layne Indemnified Liability will not be limited as set
forth above in this Section 6.2(b) if such Layne Indemnified Liability
(i) relates to a breach of any representation or warranty contained in
Sections 3.1, 3.2, 3.3 or 3.5 or (ii) arises pursuant to Section 6.2(a)(ii).
          (c) Cap.

51



--------------------------------------------------------------------------------



 



               (i) Except as provided in Section 6.2(c)(iv), the maximum
liability hereunder of Layne may not exceed $40,000,000.
               (ii) Except as provided in Sections 6.2(c)(iii) and 6.2(c)(iv),
Layne will not be required to make payments in respect of Layne Indemnified
Liabilities in the aggregate that exceed $8,000,000.
               (iii) Layne’s liability for any Layne Indemnified Liability will
not be limited as set forth in Section 6.2(c)(ii) if such Layne Indemnified
Liability (i) relates to a breach of any representation or warranty contained in
Section 3.1, 3.2, 3.3 or 3.5 or (ii) arises pursuant to a Section 6.2(a)(ii).
               (iv) Layne’s liability for such Layne Indemnified Liabilities
will not be limited as set forth in Sections 6.2(c)(i) or 6.2(c)(ii) if Layne
engaged in fraud or criminal conduct in connection with this Agreement.
          (d) Time Limitation. In no event will any of the Stockholder
Indemnified Parties be permitted to make any claim under Section 6.2 unless such
claim is first made on or prior to the second anniversary of the Closing Date,
provided, however, that such two year survival period will not apply to any
claim under Section 6.2(a)(i) relating to the breach of any representation or
warranty contained in Sections 3.1, 3.2, 3.3 or 3.5 or any claim under
Section 6.1(a)(ii) (which claim, in any such case, may be asserted indefinitely)
except that if there is then pending any such claim under this Agreement, the
Stockholder Indemnified Parties will continue to have the right to be
indemnified with respect to such indemnification claim.
     Section 6.3. Claim Procedures. Each party that desires to make a claim for
indemnification pursuant to this Article 6 (an “Indemnified Party”) must provide
notice (a “Claim Notice”) thereof in writing to Layne (if the Indemnified Party
is a Stockholder Indemnified Party) or to the Agent (if the Indemnified Party is
a Layne Indemnified Party) (“Indemnifying Party”), specifying in reasonable
detail the nature and basis for such claim and a copy of all papers served with
respect to such claim (if any). For purposes of this Section 6.3, receipt by a
party of written notice of any Third-Party Claim that gives rise to a claim on
behalf of such party requires prompt delivery of a Claim Notice to the
Indemnifying Party of the receipt of such Third-Party Claim; provided, however,
that an Indemnified Party’s failure to send or delay in sending a Claim Notice
does not relieve an Indemnifying Party from liability hereunder with respect to
such claim except to the extent and only to the extent the Indemnifying Party is
materially prejudiced by such failure or delay.
     Section 6.4. Calculation, Timing, Manner and Characterization of
Indemnification Payments.
          (a) Payment of all amounts owing by an Indemnifying Party as a result
of a Third-Party Claim will be made as and when Loss with respect thereto are
incurred by the Indemnified Party and within five Business Days after the
Indemnified Party makes demand therefor to the Indemnifying Party. Payments of
all amounts owing by an Indemnifying Party other than as a result of a
Third-Party Claim will be made within five Business Days after the later of
(i) the date the Indemnifying Party is deemed liable therefor pursuant to this
Article 6 or

52



--------------------------------------------------------------------------------



 



(ii) if disputed, the date of the adjudication of the Indemnifying Party’s
liability to the Indemnified Party under this Agreement. All amounts due and
payable hereunder (x) with respect to a Third-Party Claim, will bear interest at
the prime rate plus 200 basis points from the date due and payable hereunder
until the date paid and (y) with respect to a claim other than a Third-Party
Claim, will bear interest at the prime rate plus 200 basis points from the date
the Indemnified Party suffers the Loss until the date paid.
          (b) Any indemnity payments made hereunder will be treated for all Tax
purposes as an adjustment to the Merger Consideration unless otherwise required
by applicable Law.
     Section 6.5. Recovery. If Losses suffered by any Indemnified Party are
recoverable under more than one provision of this Agreement and even though an
Indemnified Party is permitted to rely on each provision of this Article 6
independently (as contemplated in Section 6.7), such Indemnified Party is only
permitted to recover with respect to any particular Loss suffered by it one time
because it is the parties’ intent that once any particular Loss has been
recovered by a particular Indemnified Party under one provision, such Loss no
longer exist with respect to such Indemnified Party and, therefore, recovery by
such particular Indemnified Party for such same Loss under another provision
would constitute an unintended and prohibited “double” recovery. Notwithstanding
the foregoing, an Indemnified Party will be entitled to seek recovery under such
provisions of this Agreement that maximizes its recovery (e.g., if particular
Losses would be subject to the basket of Section 6.1(b) if a claim were made
under one provision but would not be subject to such basket if made under
another provision, or if Loss would be time barred under Section 6.1(d) if a
claim were made under one provision but would not be time barred if made under
another provision, then the Indemnified Party may seek recovery under the
provision that is not subject to the basket or is not time barred). The amount
of any Losses for which indemnification is provided hereunder will be net of any
amounts recovered by the Indemnified Party under insurance policies with respect
to such Losses. An Indemnified Party who has received a recovery for Losses
arising from breach of a representation, warranty, agreement or covenant
contained in this Agreement that is subject to indemnification will have no
right to recover twice for the same Losses under the indemnification provided in
this Agreement nor will its insurer be entitled to any kind of subrogation or
substitution that would give it the right to make a claim against the
Indemnifying Party. The Indemnified Party will use commercially reasonable
efforts to pursue reimbursement for Losses under the Indemnified Party’s
insurance policies.
     Section 6.6. Survival. Except to the extent expressly limited by this
Agreement, the representations, warranties, and indemnities set forth in this
Article 6 and all covenants of the parties herein (other than covenants that
expressly terminate as of the Effective Time) will survive the Closing and
delivery of the Transaction Documents.
     Section 6.7. Reliance. The parties acknowledge and agree that any of the
subsections of Section 6.1 or Section 6.2, as applicable, may be relied upon
independently of and without regard to any other of such subsections more
specifically or generally covering the same subject matter and without regard to
the Knowledge of any party entitled to the benefits of the provisions of this
Article 6.

53



--------------------------------------------------------------------------------



 



     Section 6.8. Control of Third-Party Claims.
          (a) In the event of the assertion of any Third-Party Claim, the
Indemnifying Party, at its option, may assume (with legal counsel reasonably
acceptable to the Indemnified Party) at its sole cost and expense the defense of
such Third-Party Claim if it acknowledges to the Indemnified Party in writing
its obligations to indemnify the Indemnified Party with respect to all elements
of such Third-Party Claim and may assert any defense of the Indemnified Party or
the Indemnifying Party; provided that the Indemnified Party has the right at its
own expense to participate jointly with the Indemnifying Party in the defense of
any such Third-Party Claim. Counsel representing both the Indemnifying Party and
the Indemnified Party must acknowledge in writing its obligation to act as
counsel for all parties being represented and must acknowledge and respect
separate attorney-client privileges with respect to each party represented. If
the Indemnifying Party elects to undertake the defense of any Third-Party Claim
hereunder, the Indemnified Party must cooperate with the Indemnifying Party in
the defense or settlement of the Third-Party Claim, including providing access
to information, making documents available for inspection and copying, and
making employees available for interviews, depositions and trial. The
Indemnifying Party is not entitled to settle any Third-Party Claim without the
prior written consent of the Indemnified Party, which consent may not be
unreasonably withheld, conditioned or delayed.
          (b) If the Indemnifying Party, by the 30th day after receipt of notice
of any Third-Party Claim (or, if earlier, by the tenth day preceding the day on
which an answer or other pleading must be served in order to prevent judgment by
default in favor of the Person asserting such Third-Party Claim), does not
assume actively and in good faith the defense of any such Third-Party Claim or
action resulting therefrom, the Indemnified Party may, at the Indemnifying
Party’s expense, defend against such Third-Party Claim or litigation, after
giving notice of the same to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate, and the Indemnifying Party is entitled
to participate in (but not control) the defense of such action, with its counsel
and at its own expense. The Indemnified Party may not settle or compromise any
Third-Party Claim for which it is entitled to indemnification hereunder, without
the prior written consent of the Indemnifying Party (which may not be
unreasonably withheld, conditioned, or delayed).
          (c) Notwithstanding anything in this Section 6.8 to the contrary,
Layne is in all cases entitled to control the defense of a Third-Party Claim if
Layne reasonably believes (i) such Third-Party Claim could result in liabilities
that, taken together with other then outstanding claims by Layne under this
Agreement, could exceed the amount that Layne believes it will be able to
collect from the Stockholders under this Agreement or (ii) such Third-Party
Claim could adversely effect in any material respect Layne or its Affiliates
(including the Surviving Corporation) other than as a result of money damages or
if injunctive or other non-monetary relief has been sought against Layne or its
Affiliates (including the Surviving Corporation).
     Section 6.9. Offset Rights and Limitations.
          (a) If any amounts are finally determined to be owing to Layne or
Merger Sub from a Stockholder in accordance with the terms of this Agreement
through either an agreement

54



--------------------------------------------------------------------------------



 



of the parties or by final adjudication of such amount and such amounts are not
paid to Layne or Merger Sub within the appropriate time period specified in this
Agreement, then, in any such case, Layne or Merger Sub will first offset against
the Escrow Amount, then offset against either or both the Earn-Out Payment and
the retainage payments to be deposited by Layne into the Escrow Account, then
pursue remedies directly against such Stockholder.
          (b) For purposes of determining the appropriate number of shares of
Layne Common Stock to be used to offset any amounts owed by such Stockholder to
Layne in accordance with Section 6.9(a), the Layne Common Stock will be valued
at the average closing price of Layne Common Stock for the five previous
Business Days prior to the date of the offset.
     Section 6.10. Express Negligence. THE PARTIES INTEND THAT THE INDEMNITIES
SET FORTH IN THIS ARTICLE 6 BE CONSTRUED AND APPLIED AS WRITTEN ABOVE,
NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE
FOREGOING, BUT LIMITED TO THE EXTENT PROVIDED ABOVE, SUCH INDEMNITIES WILL APPLY
NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE” OR SIMILAR RULE THAT WOULD DENY
COVERAGE BASED ON AN INDEMNIFIED PARTY’S SOLE OR CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE OR GROSS NEGLIGENCE. IT IS THE INTENT OF THE PARTIES THAT, TO THE
EXTENT PROVIDED ABOVE, THE INDEMNITIES SET FORTH IN THIS ARTICLE 6 WILL APPLY TO
AN INDEMNIFIED PARTY’S SOLE OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE OR GROSS
NEGLIGENCE. THE PARTIES AGREE THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES
OF ALL STATE LAWS.
     Section 6.11. Agent. If one or more of the Stockholders are an Indemnifying
Party with respect to a claim, then the Agent will have the authorization, power
and authority to take any and all action and to make and agree to any agreement
for all such Stockholders with respect to such claim and that such determination
will be binding upon such Stockholders. Notwithstanding anything to the contrary
in this Agreement or any of the Transaction Documents, each Stockholder will
indemnify, defend and hold harmless the Agent and any Affiliate of the Agent
with respect to any claim asserted against or Loss incurred by or on behalf of
the Agent or such Affiliate of the Agent as a result of the Agent carrying out
his or her duties and obligations as the Agent as contemplated by this Agreement
or any of the Transaction Documents.
     Section 6.12. No Liability of Officers and Directors. Each Stockholder,
Merger Sub and Layne acknowledges and agrees that he, she or it will not assert
any claims the party may have arising under this Agreement against the officers
or directors of any other party hereto or of any Affiliate thereof; provided,
however, that the foregoing does not limit the rights of Layne or Merger Sub to
assert any claims they may have arising under this Agreement against a
Stockholder that is also an officer or director of Reynolds.

55



--------------------------------------------------------------------------------



 



ARTICLE 7
TERMINATION; AMENDMENT; WAIVER
     Section 7.1. Termination. This Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time:
          (a) by mutual written consent of Layne, Merger Sub, Reynolds and the
Agent;
          (b) by Layne, Merger Sub, the Agent or Reynolds if (i) any court of
competent jurisdiction or other Governmental Entity having jurisdiction over a
party has issued a final order, decree or ruling, or taken any other final
action, permanently restraining, enjoining or otherwise prohibiting the Merger
and such order, decree, ruling or other action is or becomes nonappealable or
(ii) the Merger has not been consummated by October 31, 2005 (the “Final Date”);
provided that no party may terminate this
          Agreement pursuant to this clause (ii) if such party’s failure to
fulfill any of his, her or its obligations under this Agreement in all material
respects has been the reason that the Effective Time did not occur on or before
such date;
          (c) by Reynolds or the Agent if (i) there has been a breach of any
representation or warranty on the part of Layne or Merger Sub set forth in this
Agreement, or if any such representation or warranty of Layne or Merger Sub
becomes untrue, in both cases, such that the condition set forth in
Section 5.2(a) would be incapable of being satisfied by the Final Date, provided
that Reynolds and the Stockholders have not breached any of their obligations
hereunder in any material respect which breach is continuing at such time; or
(ii) there has been a material breach by Layne or Merger Sub of any of its
covenants or obligations to be performed under this Agreement, and Layne or
Merger Sub, as the case may be, has not cured such breach (if capable of being
cured) within 20 Business Days after notice by Reynolds or the Agent thereof,
provided that Reynolds and the Stockholders have not breached any of their
obligations hereunder in any material respect which breach is continuing at such
time.
          (d) by Layne or Merger Sub if (i) there has been a breach of any
representation or warranty on the part of Reynolds or any Stockholder set forth
in this Agreement, or if any such representation or warranty of Reynolds or any
Stockholder becomes untrue, in both cases, such that the condition set forth in
Section 5.3(a) would be incapable of being satisfied by the Final Date, provided
that neither Layne nor Merger Sub has breached any of its obligations hereunder
in any material respect which breach is continuing at such time; or (ii) there
has been a material breach by Reynolds or any Stockholder of any of their
covenants or obligations to be performed under this Agreement, and Reynolds and
the Stockholders have not cured such breach (if capable of being cured) within
20 Business Days after notice by Layne or Merger Sub thereof, provided that
neither Layne nor Merger Sub has breached any of its obligations hereunder in
any material respect which breach is continuing at such time.
     Section 7.2. Effect of Termination. Upon the termination and abandonment of
this Agreement pursuant to Section 7.1, this Agreement will forthwith become
void and have no effect without any liability on the part of any party, or any
of its respective Affiliates, directors, officers or stockholders, other than
the provisions of this Section 7.2, Sections 4.12 and 7.3, and

56



--------------------------------------------------------------------------------



 



all of Article 8. Nothing contained in this Section 7.2 relieves any party from
liability for any breach of this Agreement prior to such termination.
     Section 7.3. Amendment. This Agreement may be amended by action taken by
Reynolds, Layne, Merger Sub and the Agent. This Agreement (including the
Reynolds Disclosure Letter) may be amended only by an instrument in writing
signed on behalf of the parties to such amendment.
     Section 7.4. Extension; Waiver. At any time prior to the Effective Time,
Layne and the Merger Sub, on the one hand, or Reynolds and the Agent, on the
other hand, may (i) extend the time for the performance of any of the
obligations or other acts of the other party, (ii) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by another party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver will be valid only if set forth in an instrument, in writing, signed on
behalf of such party. The failure of any party to assert any of his, her or its
rights hereunder will not constitute a waiver of such rights.
ARTICLE 8
MISCELLANEOUS
     Section 8.1. Fees and Expenses. All fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby will be
paid by the party incurring such fees or expenses, except that (i) the fees and
expenses incurred in connection with any filings required under the HSR Act and
similar foreign merger notification Laws will be shared equally by the
Stockholders and Layne and (ii) any expenses incurred by Reynolds or any of its
Subsidiaries will be paid by the Stockholders and no such expenses will be borne
by Reynolds or its Subsidiaries.
     Section 8.2. Entire Agreement; Assignment. This Agreement (including the
Reynolds Disclosure Letter and the exhibits and schedules hereto) and the
Confidentiality Agreements (i) constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersede all other
prior agreements and understandings both written and oral between the parties
with respect to the subject matter hereof and (ii) may not be assigned by
operation of law or otherwise; provided, however, that (i) Merger Sub may assign
any or all of its rights and obligations under this Agreement to any wholly
owned subsidiary of Layne, (ii) Layne is permitted to collaterally assign
(without the consent of Reynolds or the Stockholders) this Agreement and the
other Transaction Documents and its rights herein and therein to Layne’s or any
of Layne’s Affiliates’ lenders and (iii) subject to Section 1.12(f), Layne may
assign without the consent of Reynolds or the Stockholders the provisions and
benefits of this Agreement to any transferee of all or substantially all of the
Reynolds Division, and each of the Stockholders and Reynolds hereby consents to
any such assignment.
     Section 8.3. Validity. If any provision of this Agreement or the
application thereof to any Person or circumstance is held invalid or
unenforceable, the remainder of this Agreement

57



--------------------------------------------------------------------------------



 



and the application of such provision to other Persons or circumstances will not
be affected thereby.
     Section 8.4. Appointment of Agent. Each Stockholder hereby appoints Jeffrey
Reynolds as his or her agent for all purposes under this Agreement (the “Agent”)
with full authority and power of substitution to act in the name, place and
stead of the Stockholders with respect to the consummation of the transactions
contemplated hereunder. Each of the Stockholders hereby consents and agrees to
all actions or inactions taken or omitted to be taken in good faith by the Agent
under this Agreement and the Escrow Agreement and hereby agrees to indemnify and
hold harmless the Agent from and against all damages, losses, liabilities,
charges, penalties, costs and expenses (including court costs and legal fees and
expenses) incurred in any claim, action, dispute or proceeding between any such
person or persons and the Stockholders or between any such Person or Persons and
any third party or otherwise incurred or suffered as a result of or arising out
of such actions or inactions.
     Section 8.5. Notices. Any notice, request, consent or communication under
this Agreement will be effective only if it is in writing and (i) personally
delivered, (ii) sent by certified mail, return receipt requested, postage
prepaid, (iii) sent by a nationally recognized overnight delivery service, with
delivery confirmed, or (iv) sent via facsimile transmission, with a copy
simultaneously sent by one of the methods set forth in clauses (i) or (iii),
addressed as follows:

         
 
  if to Layne or Merger Sub:   Layne Christensen Company
 
      Attn: President
 
      1900 Shawnee Mission Parkway
 
      Mission Woods, Kansas 66205
 
      Fax: (913) 362-8823
 
       
 
  with a copy to:   Layne Christensen Company
 
      Attn: Vice President and General Counsel
 
      1900 Shawnee Mission Parkway
 
      Mission Woods, Kansas 66205
 
      Fax: (913) 362-8823
 
       
 
  with a copy to:   Patrick J. Respeliers
 
      Stinson Morrison Hecker LLP
 
      1201 Walnut Street
 
      Kansas City, Missouri 64104
 
      Fax: (816) 691-3495
 
       
 
  if to Reynolds or any    
 
  Stockholder to:   Jeffrey Reynolds
 
      Reynolds, Inc.
 
      4520 North State Road
 
      Orleans, Indiana 47452
 
      Fax: (812) 278-4538

58



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   Steven K. Humke
 
      Ice Miller
 
      One American Square
 
      Box 82001
 
      Indianapolis, Indiana 46282-0002
 
      Fax: (317) 592-4675

or such other Persons or addresses as are furnished in writing by any party to
the other party, and will be deemed to have been given only upon its delivery in
accordance with this Section 8.5.
     Section 8.6. Governing Law. This Agreement is governed by and is to be
construed in accordance with the Laws of the State of Delaware without regard to
the principles of conflicts of law thereof.
     Section 8.7. Parties in Interest. This Agreement is binding upon and will
inure solely to the benefit of each party hereto and his, her or its heirs,
personal representatives, successors and permitted assigns and, except as
expressly provided herein, nothing in this Agreement is intended to or will
confer upon any other Person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.
     Section 8.8. Certain Definitions. For the purposes of this Agreement the
term:
          (a) “Affiliate” has the meaning assigned to such term in Rule 405 of
the Securities Act;
          (b) “Business Day” means any day other than a day on which (i) banks
in Kansas or Indiana are required or authorized by Law to be closed or (ii) the
Nasdaq is closed;
          (c) “Capital Stock” means, with respect to any Person, common stock,
preferred stock, partnership interests, limited liability company interests or
other ownership interests therein;
          (d) “GAAP” means United States generally accepted accounting
principles consistently applied.
          (e) “Knowledge” (i) with respect to Reynolds, encompasses all facts
and information that are either within the actual knowledge of any employees or
agents of Reynolds or any of its Subsidiaries with a title of “field manager”,
“field superintendent”, “project manager” or “project engineer” or greater or
that should have been known to such individuals in the exercise of reasonable
care and after due inquiry, (ii) with respect to any Stockholder, encompasses
all facts and information that are either within the actual knowledge of such
Stockholder or that should have been known to such Stockholder in the exercise
of reasonable care and after due inquiry, and (iii) with respect to Layne,
encompasses all facts and information that are either within the actual
knowledge of divisional vice presidents or greater or that should have been
known to such individuals in the exercise of reasonable care and after due
inquiry.

59



--------------------------------------------------------------------------------



 



          (f) “Law” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including any of the
foregoing that relates to environmental standards or controls, energy
regulations and occupational, safety and health standards or controls including
those arising under Environmental Laws) of any Governmental Entity;
          (g) “Lien” means, with respect to any asset (including any security),
any mortgage, deed of trust, lien, pledge, charge, restriction, security
interest or encumbrance of any kind in respect of such asset;
          (h) “Person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or other
legal entity, including any Governmental Entity; and
          (i) “Subsidiary” has the meaning assigned to such term in Rule 405 of
the Securities Act.
     Section 8.9. Specific Performance. The failure of any party to perform its
agreements and covenants hereunder, including its failure to take all actions as
are necessary on its part to consummate the Merger, will cause irreparable
injury to the other parties, for which damages, even if available, will not be
an adequate remedy. Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder.
     Section 8.10. Certain Interpretive Matters. In construing this Agreement,
it is the intent of the parties that:
          (a) no consideration may be given to the captions of the sections or
subsections, or to the Table of Contents, all of which are inserted for
convenience in locating the provisions of this Agreement and not as an aid in
its construction;
          (b) examples are not be construed to limit, expressly or by
implication, the matter they illustrate;
          (c) the word “includes” and its derivatives means “includes, but is
not limited to,” and corresponding derivative expressions;
          (d) a defined term has its defined meaning throughout this Agreement
and each exhibit and schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (e) the meanings of the defined terms are applicable to both the
singular and plural forms thereof;
          (f) all references to prices, values or monetary amounts refer to
United States dollars;

60



--------------------------------------------------------------------------------



 



          (g) all references to articles, sections, paragraphs, clauses,
exhibits or schedules refer to articles, sections, paragraphs and clauses of
this Agreement, and to exhibits or schedules attached to this Agreement, unless
expressly provided otherwise;
          (h) each exhibit and schedule to this Agreement and the Reynolds
Disclosure Letter is a part of this Agreement and references to the term
“Agreement” are deemed to include each such exhibit, schedule and disclosure
letter to this Agreement except to the extent that the context indicates
otherwise, but if there is any conflict or inconsistency between the main body
of this Agreement and any exhibit, schedule or disclosure letter, the provisions
of the main body of this Agreement will prevail;
          (i) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular article, section or other subdivision, unless expressly so limited;
          (j) the word “or” is disjunctive but not necessarily exclusive; and
          (k) all references to agreements or Laws are deemed to refer to such
agreements or Laws as amended or as in effect at the applicable time.
     Section 8.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which are deemed to be an original but all of which
constitute one and the same agreement.
     Section 8.12. Rules of Construction. The parties have been represented by
counsel during the negotiation and execution of this Agreement, and, therefore,
waive the application of any applicable law, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
     Section 8.13. Waiver of Jury Trial. Each party hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement.
(Remainder of page intentionally left blank)

61



--------------------------------------------------------------------------------



 



     Each of the parties has caused this Agreement and Plan of Merger to be duly
executed on its behalf as of the day and year first above written.

              LAYNE CHRISTENSEN COMPANY
 
       
 
  By:   /s/ A. B. Schmitt
 
       
 
      Name: Andrew B. Schmitt
 
      Title: President and CEO
 
            LAYNE MERGER SUB 1, INC.
 
       
 
  By:   /s/ A. B. Schmitt
 
       
 
      Name: Andrew B. Schmitt
 
      Title: President and CEO
 
            REYNOLDS, INC.
 
       
 
  By:   /s/ Jeff Reynolds
 
       
 
      Name: Jeffrey Reynolds
 
      Title: President
 
            /s/ Jerry Reynolds           JERRY REYNOLDS
 
            /s/ Jeffrey Reynolds           JEFFREY REYNOLDS
 
            /s/ Debbie Chastain           DEBBIE CHASTAIN

 



--------------------------------------------------------------------------------



 



              /s/ Ben Reynolds           BEN REYNOLDS
 
            /s/ Patrick Schmidt           PATRICK SCHMIDT
 
            /s/ Mark Accetturo           MARK ACCETTURO
 
            /s/ James R. Wells           JIM WELLS
 
            /s/ Carl Arvin           CARL ARVIN
 
            /s/ Brian Schmidt           BRIAN SCHMIDT
 
            /s/ Larry Purlee           LARRY PURLEE
 
            /s/ Jay Burton           JAY BURTON

 